 
Exhibit 10.1


 
EXECUTION COPY

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
U.S. $2,875,000,000
 


FOUR YEAR
CREDIT AGREEMENT
 
Dated as of June 14, 2011
 
among
 
PEPSICO, INC.,
as Borrower,
 
THE LENDERS NAMED HEREIN,
 
CITIBANK, N.A.,
as Administrative Agent,
 
JPMORGAN CHASE BANK, N.A.
and
BANK OF AMERICA, N.A.,
as Syndication Agent,
 
CITIGROUP GLOBAL MARKETS, INC.,
J.P. MORGAN SECURITIES LLC
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers and Joint Bookrunners
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
 
 
 
 
TABLE OF CONTENTS
 
Page
 
 
ARTICLE I  DEFINITIONS AND ACCOUNTING TERMS
1
Section 1.01
Certain Defined Terms.
1
Section 1.02
Computation of Time Periods.
9
Section 1.03
Accounting Terms.
9
     
ARTICLE II  AMOUNTS AND TERMS OF THE ADVANCES
10
Section 2.01
The Revolving Credit Advances.
10
Section 2.02
Making the Revolving Credit Advances.
10
Section 2.03
[Reserved].
11
Section 2.04
Fees.
11
Section 2.05
Termination, Reduction or Increase of Commitments.
11
Section 2.06
Repayment of Revolving Credit Advances; Extension of Termination Date.
14
Section 2.07
Interest on Revolving Credit Advances.
15
Section 2.08
Interest Rate Determination.
15
Section 2.09
Optional Conversion or Continuation of Revolving Credit Advances.
16
Section 2.10
Optional Prepayments of Revolving Credit Advances.
17
Section 2.11
Increased Costs.
17
Section 2.12
Illegality.
18
Section 2.13
Payments and Computations; Evidence of Advances.
18
Section 2.14
Taxes.
19
Section 2.15
Sharing of Payments, Etc.
22
Section 2.16
Use of Proceeds.
22
Section 2.17
Borrowings by Borrowing Subsidiaries.
22
Section 2.18
License Agreement and CDS Data.
24
Section 2.19
Defaulting Lenders.
25
   
ARTICLE III  CONDITIONS TO EFFECTIVENESS AND LENDING
26
Section 3.01
Conditions Precedent to Effectiveness.
26
Section 3.02
Conditions Precedent to Each Revolving Credit Borrowing.
27
Section 3.03
Determinations Under Section 3.01.
27
   
ARTICLE IV  REPRESENTATIONS AND WARRANTIES
28
Section 4.01
Representations and Warranties of the Company.
28
   
ARTICLE V  COVENANTS OF THE COMPANY
29
Section 5.01
Affirmative Covenants.
29
Section 5.02
Negative Covenants.
30
   
ARTICLE VI  EVENTS OF DEFAULT
32
Section 6.01
Events of Default.
32
   
ARTICLE VII  THE AGENT
33
Section 7.01
Appointment and Authority.
33

 
 
i

--------------------------------------------------------------------------------

 
 
Section 7.02
Rights as a Lender.
34
Section 7.03
Exculpatory Provisions.
34
Section 7.04
Reliance by Agent.
35
Section 7.05
Indemnification.
35
Section 7.06
Delegation of Duties.
35
Section 7.07
Resignation of Agent.
35
Section 7.08
Non-Reliance on Agent and Other Lenders.
36
Section 7.09
Syndication Agent and Lead Arrangers.
36
   
ARTICLE VIII  MISCELLANEOUS
37
Section 8.01
Amendments, Etc.
37
Section 8.02
Notices, Etc.
37
Section 8.03
No Waiver; Remedies.
38
Section 8.04
Costs and Expenses.
38
Section 8.05
Right of Set off.
39
Section 8.06
Binding Effect.
39
Section 8.07
Assignments and Participations.
40
Section 8.08
Confidentiality.
43
Section 8.09
Governing Law.
43
Section 8.10
Execution in Counterparts.
44
Section 8.11
Jurisdiction, Etc.
44
Section 8.12
WAIVER OF JURY TRIAL.
44
Section 8.13
USA PATRIOT Act Notice.
44
   
ARTICLE IX  GUARANTEE
45
Section 9.01
Guarantee.
45
Section 9.02
Obligations Unconditional.
45
Section 9.03
Reinstatement.
46
Section 9.04
Subrogation.
46
Section 9.05
Remedies.
46
Section 9.06
Continuing Guarantee.
46

 
 
ii

--------------------------------------------------------------------------------

 
 
Schedules
 
Schedule I
Commitments
Schedule II
Agent's Address
   
Exhibits
     
Exhibit A
Form of Revolving Credit Note
Exhibit B
Form of Notice of Revolving Credit Borrowing
Exhibit C
Form of Assignment and Assumption
Exhibit D
Form of Designation Letter
Exhibit E
Form of Termination Letter

 
 
iii

--------------------------------------------------------------------------------

 
 
FOUR YEAR CREDIT AGREEMENT
 
Dated as of June 14, 2011
 
PEPSICO, INC., a North Carolina corporation (the “Company”), the banks,
financial institutions and other institutional lenders (the “Initial Lenders”)
listed on the signature pages hereof, and Citibank, N.A., as administrative
agent (in such capacity, the “Agent”) for the Lenders (as hereinafter defined),
agree, as of June 14, 2011, as follows:
 
PRELIMINARY STATEMENT
 
The Company has requested that the Lenders agree to extend credit to it and the
Borrowing Subsidiaries from time to time in an aggregate principal amount of up
to $2,875,000,000 for general corporate purposes of the Company and its
Subsidiaries, including but not limited to repayment of outstanding commercial
paper issued by the Company and its Subsidiaries, working capital, capital
investments and acquisitions.  The Lenders have indicated their willingness to
agree to extend credit to the Company and the Borrowing Subsidiaries from time
to time in such amount on the terms and conditions set forth in this Agreement.
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
 
Section 1.01     Certain Defined Terms.
 
As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.
 
“Advance” means a Revolving Credit Advance.
 
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.  For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise.
 
“Agent’s Account” means such account as the Agent shall designate from time to
time in a notice to the Company and the Lenders.
 
“Agent’s Address” means the address or addresses on Schedule II attached hereto.
 
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.
 
 
 

--------------------------------------------------------------------------------

 
 
“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:
 
(a)          the rate of interest in effect for such day as publicly announced
from time to time by Citibank, N.A. in the United States as its “base rate”, and
notified to the Company at its request (it being understood and agreed that such
base rate is a rate set by Citibank, N.A. based on various factors and is used
as a reference point for pricing some loans);
 
(b)          the Federal Funds Rate plus 0.50%; and
 
(c)          the Eurodollar Rate for a one month Interest Period on such day (or
if such day is not a Business Day, the immediately preceding Business Day) plus
1.00%.
 
“Base Rate Advance” means a Revolving Credit Advance that bears interest as
provided in Section 2.07(a).
 
“Borrower” means the Company (both as a Borrower and as a guarantor under
Article IX of Advances made to the Borrowing Subsidiaries) and each Borrowing
Subsidiary.
 
“Borrowing” means a Revolving Credit Borrowing.
 
“Borrowing Subsidiary” means any Subsidiary of the Company, as to which a
Designation Letter has been delivered to the Agent and as to which a Termination
Letter has not been delivered to the Agent in accordance with Section 2.17.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state of the Agent’s Address or in New York, New York and if such
day relates to a Eurodollar Rate Advance, it shall also mean a day on which
dealings are carried on by and between banks in the London interbank eurodollar
market.
 
“Commitment” means, with respect to any Lender, such Lender’s obligations to
make Revolving Credit Advances.  Such Lender’s Commitment shall be the amount
set forth opposite such Lender’s name on Schedule I hereto or, if such Lender
has entered into any Assignment and Assumption, set forth for such Lender in the
Register maintained by the Agent pursuant to Section 8.07(c), as such amount may
be reduced pursuant to Section 2.05(a) or increased pursuant to Section 2.05(c).
 
“Confidential Information” means information that the Company furnishes to the
Agent or any Lender, but does not include any such information (x) that is or
becomes generally available to the public other than by the Agent or any Lender
in violation of this Agreement or (y) that is or becomes rightfully available to
the Agent or such Lender from a source other than the Company which the Agent or
such Lender had no reason to believe had any confidentiality or fiduciary
obligation to the Company with respect to such information.
 
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.
 
“Consolidated Net Tangible Assets” means the total assets of the Company and its
Restricted Subsidiaries (less applicable depreciation, amortization, and other
valuation reserves), less all current liabilities (excluding intercompany
liabilities) and all intangible assets of the Company and its Restricted
Subsidiaries, all as set forth on the most recent consolidated balance sheet of
the Company and its Restricted Subsidiaries, prepared in accordance with GAAP.
 
 
2

--------------------------------------------------------------------------------

 
 
“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.08 or 2.09.
 
“Credit Default Swap Spread” means, for any Interest Period, the rate per annum
equal to the credit default swap mid-rate spread of the Company interpolated
from the date of determination to the latest Termination Date then in effect
(or, if the period from such date of determination to the latest Termination
Date then in effect is less than one year, then the one-year credit default swap
mid-rate spread of the Company), as provided to the Agent by Markit on the
second Business Day prior to the first day of such Interest Period; provided
that the Credit Default Swap Spread shall in no event be less than 0.20% or
greater than 0.875% and provided, further, that the Credit Default Swap Spread
shall be deemed to be 0.875% from and after the Termination Date.  If for any
reason Markit does not timely provide the applicable information for any
Interest Period, the Company and the Lenders shall negotiate in good faith for a
period of up to 30 days after the Credit Default Swap Spread becomes unavailable
(such 30-day period, the “Negotiation Period”) to agree on an alternative method
for establishing the Credit Default Swap Spread.  The Credit Default Swap Spread
during the Negotiation Period shall be the spread most recently provided to the
Agent by Markit.  If no such alternative method is agreed upon during the
Negotiation Period, the Credit Default Swap Spread at any date of determination
subsequent to the end of the Negotiation Period shall be 0.75%.
 
“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services, (c) all obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
obligations of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) for purposes only of Article VI, all obligations of such Person
as lessee under leases that have been or should be, in accordance with GAAP,
recorded as capital leases, (f) all obligations, contingent or otherwise, of
such Person in respect of acceptances, letters of credit or similar extensions
of credit, (g) all obligations of such Person in respect of Hedge Agreements,
(h) all Debt of others referred to in clauses (a) through (g) above or clause
(i) below guaranteed directly or indirectly in any manner by such Person, or in
effect guaranteed directly or indirectly by such Person through an agreement (1)
to pay or purchase such Debt or to advance or supply funds for the payment or
purchase of such Debt, (2) to purchase, sell or lease (as lessee or lessor)
property, or to purchase or sell services, primarily for the purpose of enabling
the debtor to make payment of such Debt or to assure the holder of such Debt
against loss, (3) to supply funds to or in any other manner invest in the debtor
(including any agreement to pay for property or services irrespective of whether
such property is received or such services are rendered) or (4) otherwise to
assure a creditor against loss, and (i) all Debt referred to in clauses (a)
through (h) above secured by (or for which the holder of such Debt has an
existing right, contingent or otherwise, to be secured by) any Lien on property
(including, without limitation, accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Debt.
 
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
 
“Defaulting Lender” means, subject to Section 2.19(b), any Lender that (a) has
failed to (i) fund all or any portion of its Advances within two Business Days
of the date such Advances were required to be funded hereunder unless such
Lender notifies the Agent and the Company in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such
 
 
3

--------------------------------------------------------------------------------

 
 
writing) has not been satisfied, or (ii) pay to the Agent or any other Lender
any other amount required to be paid by it hereunder within two Business Days of
the date when due, (b) has notified the Company or the Agent in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund an Advance hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Agent or the Company, to confirm in writing to the Agent and the Company
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Agent and the Company), (d)
has defaulted on its funding obligations under other loan agreements or credit
agreements generally, or (e) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any the Bankruptcy Code
of the United States of America, or any other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief law of the
United States or other applicable jurisdictions from time to time in effect, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
governmental authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such governmental authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Agent that a Lender is a Defaulting Lender
under clauses (a) through (e) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.19(b)) upon delivery of written notice of such
determination to the Company and each Lender.
 
“Default Rate” means (a) with respect to a Base Rate Advance and any other
amount owing hereunder (other than a Eurodollar Rate Advance), the Base Rate
plus two percent (2%) per annum and (b) with respect to all Eurodollar Rate
Advances, the rate otherwise applicable to such Eurodollar Rate Advance plus two
percent (2%) per annum.
 
“Designation Letter” has the meaning specified in Section 2.17(a).
 
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire or in the Assignment and Assumption pursuant to which it became a
Lender, or such other office of such Lender as such Lender may from time to time
specify in writing to the Company and the Agent.
 
“Effective Date” has the meaning specified in Section 3.01.
 
“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; (iii) a
commercial bank organized under the laws of the United States, or any State
thereof, and having total assets in excess of $15,000,000,000 and a combined
capital and surplus of at least $1,000,000,000; (iv) a savings and loan
association or savings bank organized under the laws of the United States, or
any State thereof, and having total assets in excess of $15,000,000,000 and a
combined capital and surplus of at least $1,000,000,000; (v) a commercial bank
organized under the laws of any other country that is a member of the
Organization for Economic Cooperation and Development or has concluded special
lending
 
 
4

--------------------------------------------------------------------------------

 
 
arrangements with the International Monetary Fund associated with its General
Arrangements to Borrow or of the Cayman Islands, or a political subdivision of
any such country, and having total assets in excess of $15,000,000,000 and a
combined capital and surplus of at least $1,000,000,000, so long as such bank is
acting through a branch or agency located in the United States or in the country
in which it is organized or another country that is described in this clause
(v); (vi) the central bank of any country that is a member of the Organization
for Economic Cooperation and Development; provided, however, that each Person
described in clauses (ii) through (vi) shall have a short term public debt
rating of not less than A-1 by Standard & Poor’s Ratings Group or P-1 by Moody’s
Investors Service, Inc. and shall be approved by the Company, such approval not
to be unreasonably withheld or delayed; and (vii) any other Person approved by
the Company, such approval not to be unreasonably withheld or delayed; provided,
however, that neither the Company nor an Affiliate of the Company shall qualify
as an Eligible Assignee.
 
“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to the environment, health, safety
or Hazardous Materials.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
 
“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in its Administrative
Questionnaire or in the Assignment and Assumption pursuant to which it became a
Lender (or, if no such office is specified, its Domestic Lending Office), or
such other office of such Lender as such Lender may from time to time specify in
writing to the Company and the Agent.
 
“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance constituting part of the same Revolving Credit Borrowing, an interest
rate per annum as calculated by the British Bankers’ Association and appearing
on a nationally recognized service selected by the Agent such as Reuters (the
“Service”) (or on any successor or substitute page of such Service, or any
successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the Agent from time to time for purposes of providing quotations
of interest rates applicable to Dollar deposits in the London interbank market)
as of 11:00 A.M. (London time) on the date two Business Days prior to the first
day of such Interest Period as the rate for Dollar deposits having a term
comparable to such Interest Period, or in the event such offered rate is not
available from such Service, the average (rounded to the nearer whole multiple
of 1/16 of 1% per annum, if such average is not such a multiple) of the rate per
annum at which deposits in U.S. dollars are offered by the principal office of
each of the Reference Banks in London, England to prime banks in the London
interbank market at 11:00 A.M. (London time) two Business Days before the first
day of such Interest Period in an amount substantially equal to such Reference
Bank’s Eurodollar Rate Advance constituting part of such Revolving Credit
Borrowing to be outstanding during such Interest Period and for a period equal
to such Interest Period.  If the Eurodollar Rate does not appear on the selected
Service (or any successor page), the Eurodollar Rate for any Interest Period for
each Eurodollar Rate Advance constituting part of the same Revolving Credit
Borrowing shall be determined by the Agent on the basis of applicable rates
furnished to and received by the Agent from the Reference Banks two Business
Days before the first day of such Interest Period, subject, however, to the
provisions of Section 2.08.
 
“Eurodollar Rate Advance” means a Revolving Credit Advance that bears interest
as provided in Section 2.07(b).
 
“Events of Default” has the meaning specified in Section 6.01.
 
 
5

--------------------------------------------------------------------------------

 
 
“Excluded Taxes” means (i) taxes imposed on, or measured by, the recipient’s net
income (however measured), including branch profits taxes and franchise taxes
imposed in lieu of net income taxes, (ii) non-U.S. withholding taxes imposed
solely as a result of activities or place of incorporation or formation of the
applicable Lender or the Agent in such non-U.S. jurisdiction and (iii) taxes
imposed on any “withholdable payment” payable to such recipient as a result of
the failure of such recipient to satisfy the applicable requirements as set
forth in FATCA.
 
“Existing Credit Agreements” means (a) the Five-Year Credit Agreement dated as
of May 22, 2006 (as amended, supplemented or otherwise modified from time to
time) among the Company, the banks, financial institutions and other
institutional lenders party thereto and Citibank, N.A., as administrative agent
for the Lenders and such other lenders, (b) the $2,575,000,000 364-Day Credit
Agreement dated as of June 16, 2010 (as amended, supplemented or otherwise
modified from time to time) among the Company, the banks, financial institutions
and other institutional lenders party thereto and BNP Paribas, as administrative
agent for the Lenders and such other lenders and (c) the First Amended and
Restated Credit Agreement (as amended by Amendment No. 1 thereto) dated as of
October 19, 2007 among The Pepsi Bottling Group, Inc., Bottling Group, LLC, the
banks, financial institutions and other institutional lenders thereto and
Citibank, N.A., as administrative agent.
 
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code and any
regulations or official interpretations thereof.
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.
 
“GAAP” has the meaning specified in Section 1.03.
 
“Guaranteed Obligations” has the meaning specified in Section 9.01.
 
“Hazardous Materials” means petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials, radon
gas and any other chemicals, materials or substances designated, classified or
regulated as being “hazardous” or “toxic”, or words of similar import, under any
federal, state, local or foreign statute, law, ordinance, rule, regulation,
code, order, judgment, decree or judicial or agency interpretation, policy or
guideline.
 
“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.
 
“Interest Period” means, for each Eurodollar Rate Advance constituting part of
the same Revolving Credit Borrowing, the period commencing on the date of such
Eurodollar Rate Advance or the date of the Conversion of any Base Rate Advance
into such Eurodollar Rate Advance and ending on the last day of the period
selected by the Company pursuant to the provisions below and, thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the Company
pursuant to the provisions below.  The duration of each such Interest Period
shall be one, two, three, six, or (subject to availability, as determined by the
Lenders) nine or twelve months, as the Company may, upon notice received by the
Agent not later than
 
 
6

--------------------------------------------------------------------------------

 
 
11:00 A.M. (New York City time) on the third Business Day prior to the first day
of such Interest Period, select; provided, however, that:
 
(i)           the Company may not select any Interest Period that ends after the
Termination Date;
 
(ii)           Interest Periods commencing on the same date for Eurodollar Rate
Advances constituting part of the same Revolving Credit Borrowing shall be of
the same duration;
 
(iii)           whenever the last day of any Interest Period would otherwise
occur on a day other than a Business Day, the last day of such Interest Period
shall be extended to occur on the next succeeding Business Day, provided,
however, that, if such extension would cause the last day of such Interest
Period to occur in the next following calendar month, the last day of such
Interest Period shall occur on the next preceding Business Day; and
 
(iv)           whenever the first day of any Interest Period occurs on a day of
an initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
 
“Lead Arrangers” means each of Citigroup Global Markets, Inc., J.P. Morgan
Securities LLC  and Merrill Lynch, Pierce, Fenner & Smith Incorporated in its
capacity as a joint lead arranger and a joint bookrunner.
 
“Lenders” means the Initial Lenders and each Person that shall become a party
hereto pursuant to Sections 2.05(c), 2.06(b) or 8.07.
 
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor.
 
“Loan Documents” means, collectively, this Agreement, the Notes, each
Designation Letter and each Termination Letter.
 
“Markit” means Markit Group, Ltd. or any successor thereto.
 
“Material Adverse Change” means any material adverse change in the financial
condition, operations or properties of the Company and its Subsidiaries taken as
a whole.
 
“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, operations or properties of the Company and its Subsidiaries taken as
a whole, (b) the rights and remedies of the Agent or any Lender under this
Agreement or any Note or (c) the ability of the Company to perform its
obligations under this Agreement or any Note.
 
“Material Subsidiary” means each Subsidiary of the Company that is a
“significant subsidiary” as defined in Regulation S-X of the Securities Act of
1933.
 
 
7

--------------------------------------------------------------------------------

 
 
“New Lender” means, for purposes of Section 2.05(c), an Eligible Assignee (which
may be a Lender) selected by the Company with (in the case of a New Lender that
is not already a Lender) prior consultation with the Agent.
 
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 8.01 and (ii) has been approved by the
Required Lenders.
 
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
 
“Note” means a Revolving Credit Note.
 
“Notice of Revolving Credit Borrowing” has the meaning specified in Section
2.02(a).
 
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
 
“Principal Property” means any single manufacturing or processing plant, office
building, warehouse or portion thereof owned or leased by the Company or a
Restricted Subsidiary other than a plant, office building, warehouse or portion
thereof which, in the reasonable opinion of the Company’s Board of Directors, is
not of material importance to the business conducted by the Company and its
Restricted Subsidiaries as an entirety.
 
“Reference Banks” means Citibank, N.A., JPMorgan Chase Bank, N.A. and Bank of
America, N.A. (and any successors thereof).
 
“Register” has the meaning specified in Section 8.07(d).
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
 
“Required Lenders” means at any time (i) Lenders having more than 50% of the
aggregate amount of the Commitments, and (ii) if the Commitments of the Lenders
have been terminated, Lenders owed more than 50% of the then aggregate unpaid
principal amount of the Borrowings.  The unused Commitment of any Defaulting
Lender shall be disregarded in determining Required Lenders at any time.
 
“Restricted Subsidiary” means at any time any Subsidiary of the Company except a
Subsidiary which is at the time an Unrestricted Subsidiary.
 
“Revolving Credit Advance” means an advance by a Lender to a Borrower as part of
a Revolving Credit Borrowing and refers to a Base Rate Advance or a Eurodollar
Rate Advance (each of which shall be a “Type” of Revolving Credit Advance).
 
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Lenders pursuant
to Section 2.01.
 
“Revolving Credit Note” means a promissory note of a Borrower payable to the
order of any Lender, in substantially the form of Exhibit A hereto, evidencing
the aggregate indebtedness of such
 
 
8

--------------------------------------------------------------------------------

 
 
Borrower to such Lender resulting from the Revolving Credit Advances made by
such Lender.
 
“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding Voting Stock of such corporation or limited
liability company (irrespective of whether at the time capital stock or
membership interests of any other class or classes of such corporation or
limited liability company shall or might have voting power upon the occurrence
of any contingency), (b) the interest in the capital or profits of such
partnership or joint venture or (c) the beneficial interest in such trust or
estate is at the time directly or indirectly owned or controlled by such Person,
by such Person and one or more of its other Subsidiaries or by one or more of
such Person’s other Subsidiaries.
 
“Syndication Agent” means each of JPMorgan Chase Bank, N.A. and Bank of America,
N.A., in its capacity as a syndication agent.
 
“Termination Date” means June 14, 2015 or, if earlier, the date of termination
in whole of the Commitments pursuant to Section 2.05(a) or 6.01 or, in the case
of any Lender whose Commitment is extended pursuant to Section 2.06(b), the date
to which such Commitment is extended; provided in each case that if any such
date is not a Business Day, the relevant Termination Date of such Lender shall
be the immediately preceding Business Day.
 
“Termination Letter” has the meaning specified in Section 2.17(b).
 
“Type” has the meaning specified in the definition of “Revolving Credit
Advance”.
 
“United States Person” has the meaning specified in Section 7701 of the Internal
Revenue Code.
 
“Unrestricted Subsidiary” means any Subsidiary of the Company (not at the time
designated a Restricted Subsidiary) (i) the major part of whose business
consists of finance, banking, credit, leasing, insurance, financial services, or
other similar operations, or any continuation thereof, (ii) substantially all
the assets of which consist of the capital stock of one or more such
Subsidiaries or (iii) designated as such by the Company’s Board of Directors.
 
“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
 
Section 1.02     Computation of Time Periods.
 
In this Agreement in the computation of periods of time from a specified date to
a later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding”.
 
Section 1.03     Accounting Terms.
 
All accounting terms not specifically defined herein shall be construed in
accordance with generally accepted accounting principles in the United States
consistent with those applied in the preparation of the financial statements
referred to in Section 4.01(e) (“GAAP”).
 
 
9

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
AMOUNTS AND TERMS OF THE ADVANCES
 
Section 2.01     The Revolving Credit Advances.
 
Each Lender severally agrees, on the terms and conditions hereinafter set forth,
to make Revolving Credit Advances to the Company and any Borrowing Subsidiary
from time to time on any Business Day during the period from the Effective Date
until the Termination Date in an aggregate amount not to exceed at any time
outstanding such Lender’s Commitment.  Each Revolving Credit Borrowing shall be
in an aggregate amount of $10,000,000 or an integral multiple of $1,000,000 in
excess thereof and shall consist of Revolving Credit Advances of the same Type
made on the same day by the Lenders ratably according to their respective
Commitments.  Within the limits of each Lender’s Commitment, each Borrower may
borrow under this Section 2.01, prepay pursuant to Section 2.10 and reborrow
under this Section 2.01.
 
Section 2.02     Making the Revolving Credit Advances.
 
(a)       Each Revolving Credit Borrowing shall be made on notice, given not
later than 11:00 A.M. (New York City time) on (x) the third Business Day prior
to the date of the proposed Revolving Credit Borrowing in the case of a
Revolving Credit Borrowing consisting of Eurodollar Rate Advances, or (y) the
date of the proposed Revolving Credit Borrowing in the case of a Revolving
Credit Borrowing consisting of Base Rate Advances, by the Company (on its own
behalf and on behalf of any Borrowing Subsidiary) to the Agent, which shall give
to each Lender prompt notice thereof by telecopier.  Each such notice of a
Revolving Credit Borrowing (a “Notice of Revolving Credit Borrowing”) shall be
by telecopier, confirmed promptly in writing, in substantially the form of
Exhibit B hereto, specifying therein the requested (i) date of such Revolving
Credit Borrowing, (ii) Type of Advances constituting such Revolving Credit
Borrowing, (iii) aggregate amount of such Revolving Credit Borrowing, (iv) in
the case of a Revolving Credit Borrowing consisting of Eurodollar Rate Advances,
initial Interest Period for each such Revolving Credit Advance and (v) name of
the relevant Borrower (which shall be the Company or a Borrowing
Subsidiary).  Each Lender shall, before 12:00 noon (New York City time) on the
date of such Revolving Credit Borrowing, make available for the account of its
Applicable Lending Office to the Agent at the Agent’s Account, in same day
funds, such Lender’s ratable portion of such Revolving Credit Borrowing.  After
the Agent’s receipt of such funds and upon fulfillment of the applicable
conditions set forth in Article III, the Agent will make such same day funds
available to the relevant Borrower at such Borrower’s account at the Agent’s
address referred to in Section 8.02.
 
(b)       Anything in subsection (a) above to the contrary notwithstanding, (i)
the Company may not select Eurodollar Rate Advances for any Revolving Credit
Borrowing if the aggregate amount of such Revolving Credit Borrowing is less
than $25,000,000 or if the obligation of the Lenders to make Eurodollar Rate
Advances shall then be suspended pursuant to Section 2.08 or 2.12 and (ii) the
Eurodollar Rate Advances may not be outstanding as part of more than twelve
separate Revolving Credit Borrowings.
 
(c)        Each Notice of Revolving Credit Borrowing shall be irrevocable and
binding on the relevant Borrower.  In the case of any Revolving Credit Borrowing
that the related Notice of Revolving Credit Borrowing specifies is to be
comprised of Eurodollar Rate Advances, the Company shall indemnify each Lender
against any loss, cost or expense incurred by such Lender as a result of any
failure to fulfill on or before the date specified in such Notice of Revolving
 
 
10

--------------------------------------------------------------------------------

 
 
Credit Borrowing for such Revolving Credit Borrowing the applicable conditions
set forth in Article III, including, without limitation, any loss, cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund the Revolving Credit Advance to be
made by such Lender as part of such Revolving Credit Borrowing when such
Revolving Credit Advance, as a result of such failure, is not made on such date.
 
(d)        Unless the Agent shall have received notice from a Lender prior to
the time of any Revolving Credit Borrowing that such Lender will not make
available to the Agent such Lender’s ratable portion of such Revolving Credit
Borrowing, the Agent may assume that such Lender has made such portion available
to the Agent on the date of such Revolving Credit Borrowing in accordance with
subsection (a) of this Section 2.02 and the Agent may, in reliance upon such
assumption, make available to the relevant Borrower on such date a corresponding
amount.  If and to the extent that such Lender shall not have so made such
ratable portion available to the Agent, such Lender and such Borrower severally
agree to repay to the Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to such Borrower until the date such amount is repaid to the Agent, at
(i) in the case of a Borrower, the interest rate applicable at the time to
Revolving Credit Advances constituting such Revolving Credit Borrowing and (ii)
in the case of such Lender, the Federal Funds Rate.  If such Lender shall repay
to the Agent such corresponding amount, such amount so repaid shall constitute
such Lender’s Revolving Credit Advance as part of such Revolving Credit
Borrowing for purposes of this Agreement and shall be made available in same day
funds to the relevant Borrower’s account at the Agent’s address referred to in
Section 8.02.
 
(e)         The failure of any Lender to make the Revolving Credit Advance to be
made by it as part of any Revolving Credit Borrowing shall not relieve any other
Lender of its obligation, if any, hereunder to make its Revolving Credit Advance
on the date of such Revolving Credit Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Revolving Credit
Advance to be made by such other Lender on the date of any Revolving Credit
Borrowing.
 
Section 2.03     [Reserved].
 
Section 2.04     Fees.
 
(a)       Commitment Fee.  The Company agrees to pay to the Agent for the
account of each Lender a commitment fee on the aggregate amount of such Lender’s
unused portion of the Commitment from the Effective Date in the case of each
Initial Lender and from the effective date specified in the Assignment and
Assumption pursuant to which it became a Lender in the case of each other Lender
until the Termination Date (on a daily basis) at a rate per annum equal to
0.050%, payable in arrears quarterly on the last day of each June, September,
December and March, commencing September 30, 2011, and on the Termination Date.
 
(b)       Agent’s Fees.  The Company shall pay to the Agent for its own account
such fees as may from time to time be agreed between the Company and the Agent.
 
Section 2.05     Termination, Reduction or Increase of Commitments.
 
(a)       The Company shall have the right, upon at least three Business Days’
notice to the Agent, to terminate in whole or reduce ratably in part the unused
portions of the respective
 
 
11

--------------------------------------------------------------------------------

 
 
Commitments of the Lenders; provided that each partial reduction shall be in the
aggregate amount of $25,000,000 or an integral multiple of $1,000,000 in excess
thereof and provided further that the aggregate amount of the Commitments of the
Lenders shall not be reduced to an amount that is less than the aggregate
principal amount of the Advances then outstanding.
 
(b)       If any Lender (i) shall make a demand under Section 2.11 or 2.14 or
(ii) is a Defaulting Lender or Non-Consenting Lender, the Company shall have the
right, upon at least three Business Days’ notice, to terminate in full the
Commitment of such Lender or to demand that such Lender assign to one or more
Persons all of its rights and obligations under this Agreement in accordance
with Section 8.07.  If the Company shall elect to terminate in full the
Commitment of any Lender pursuant to this Section 2.05(b), the Company shall pay
to such Lender, on the effective date of such Lender’s Commitment termination,
an amount equal to the aggregate outstanding principal amount of the Advances
owing to such Lender, together with accrued interest thereon to the date of
payment of such principal amount and all other amounts payable to such Lender
under this Agreement, whereupon such Lender shall cease to be a party hereto.
 
(c)          (i)  From time to time (but not more than three times in any period
of 365 days), the Company may propose to increase the aggregate amount of the
Commitments by an aggregate amount of $25,000,000 or an integral multiple of
$1,000,000 in excess thereof (a “Proposed Aggregate Commitment Increase”) in the
manner set forth below, provided that:
 
(1)             no Default shall have occurred and be continuing either as of
the applicable Increase Notice Date (as hereinafter defined) or as of the
related Increase Date (as hereinafter defined); and
 
(2)             after giving effect to any such increase, the aggregate amount
of the Commitments shall not exceed $3,500,000,000.
 
(ii)           From time to time (but not more than three times in any period of
365 days), the Company may request an increase in the aggregate amount of the
Commitments by delivering to the Agent a notice (an “Increase Notice”; the date
of delivery thereof to the Agent being the “Increase Notice Date”) specifying
(1) the Proposed Aggregate Commitment Increase, (2) the proposed date (the
“Increase Date”) on which the Commitments would be so increased (which Increase
Date may not be fewer than 30 days after the Increase Notice Date) and (3) the
New Lenders, if any, to whom the Company desires to offer the opportunity to
commit to all or a portion of the Proposed Aggregate Commitment Increase.  The
Agent shall in turn promptly notify each Lender of the Company’s request by
sending each Lender a copy of such notice.
 
(iii)           Not later than the date five days after the Increase Notice
Date, the Agent shall notify each New Lender, if any, identified in the related
Increase Notice of the opportunity to commit to all or any portion of the
Proposed Aggregate Commitment Increase.  Each such New Lender may irrevocably
commit to all or a portion of the Proposed Aggregate Commitment Increase (such
New Lender’s “Proposed New Commitment”) by notifying the Agent (which shall give
prompt notice thereof to the Company) before 11:00 A.M. (New York City time) on
the date that is 10 days after the Increase Notice Date; provided that:
 
(1)             the Proposed New Commitment of each New Lender shall be in an
amount not less than $25,000,000; and
 
 
12

--------------------------------------------------------------------------------

 
 
(2)             each New Lender that submits a Proposed New Commitment shall
enter into an agreement in form and substance satisfactory to the Company and
the Agent pursuant to which such New Lender shall undertake a Commitment (and,
if any such New Lender is already a Lender, its Commitment shall be in addition
to such Lender’s Commitment hereunder on such date), and shall pay to the Agent
a processing and recordation fee of $3,500.
 
(iv)           If, and only if, the aggregate Proposed New Commitments of all of
the New Lenders shall be less than the Proposed Aggregate Commitment Increase,
then (unless the Company otherwise requests) the Agent shall, on or prior to the
date that is 15 days after the Increase Notice Date, notify each Lender of the
opportunity to so commit to all or any portion of the Proposed Aggregate
Commitment Increase not committed to by New Lenders pursuant to Section
2.05(c)(iii).  Each Lender may, if, in its sole discretion, it elects to do so,
irrevocably offer to commit to all or a portion of such remainder (such Lender’s
“Proposed Increased Commitment”) by notifying the Agent (which shall give prompt
notice thereof to the Company) not later than 11:00 A.M. (New York City time) on
the date five days before the Increase Date.
 
(v)           (1) If the aggregate amount of Proposed New Commitments and
Proposed Increased Commitments (such aggregate amount, the “Total Committed
Increase”) equals or exceeds $25,000,000, then, subject to the conditions set
forth in Section 2.05(c)(i):
 
(A)           effective on and as of the Increase Date, the aggregate amount of
the Commitments shall be increased by the Total Committed Increase (provided
that the aggregate amount of the Commitments shall in no event be increased
pursuant to this Section 2.05(c) to more than $3,500,000,000) and shall be
allocated among the New Lenders and the Lenders as provided in Section
2.05(c)(vi); and
 
(B)           on the Increase Date, if any Revolving Credit Advances are then
outstanding, the Company shall borrow Revolving Credit Advances from all or
certain of the Lenders and/or (subject to compliance by the Company with Section
8.04(c)) prepay Revolving Credit Advances of all or certain of the Lenders such
that, after giving effect thereto, the Revolving Credit Advances (including,
without limitation, the Types and Interest Periods thereof) shall be held by the
Lenders (including for such purposes New Lenders) ratably in accordance with
their respective Commitments.
 
(2)           If the Total Committed Increase is less than $25,000,000, then the
aggregate amount of the Commitments shall not be changed pursuant to this
Section 2.05(c).
 
(vi)           The Total Committed Increase shall be allocated among New Lenders
having Proposed New Commitments and Lenders having Proposed Increased
Commitments, if any, as follows:
 
(1)           If the Total Committed Increase shall be at least $25,000,000 and
less than or equal to the Proposed Aggregate Commitment Increase, then (x) the
initial Commitment of each New Lender shall be such New Lender’s Proposed
 
 
13

--------------------------------------------------------------------------------

 
 
New Commitment and (y) the Commitment of each Lender shall be increased by such
Lender’s Proposed Increased Commitment, if any.
 
(2)           If the Total Committed Increase shall be greater than the Proposed
Aggregate Commitment Increase, then the Total Committed Increase shall be
allocated:
 
(x)           first to New Lenders (to the extent of their respective Proposed
New Commitments) in such a manner as the Company shall agree; and
 
(y)          then to Lenders on a pro rata basis based on the ratio of each
Lender’s Proposed Increased Commitment (if any) to the aggregate amount of the
Proposed Increased Commitments of all of the Lenders.
 
(vii)           No increase in the Commitments contemplated hereby shall become
effective until the Agent shall have received (x) Revolving Credit Notes payable
to each New Lender and each other Lender whose Commitment is being increased to
the extent such New Lender or Lender has requested such a Revolving Credit Note
pursuant to Section 2.13(e), and (y) evidence satisfactory to the Agent
(including an update of the opinion of counsel provided pursuant to Section
3.01(g)(iv)) that such increases in the Commitments, and borrowings thereunder,
have been duly authorized by all necessary corporate and other action on the
part of the Company.
 
Section 2.06     Repayment of Revolving Credit Advances; Extension of
Termination Date.
 
(a)       Each Borrower shall repay to the Agent for the ratable account of the
Lenders on the Termination Date the aggregate principal amount of the Revolving
Credit Advances made to such Borrower then outstanding, and all accrued but
unpaid interest in connection therewith and all fees and all other amounts due
hereunder.
 
(b)       The Company may, by written notice to the Agent (which shall promptly
notify the Lenders) not more than 60 nor less than 30 days prior to each
anniversary of the date hereof (such anniversary date following such notice, the
“Extension Date”), request that the Termination Date then in effect (the
“Existing Termination Date”) be extended for a period of one year.  Such request
shall be irrevocable and binding upon the Company.  The Agent shall promptly
notify each Lender of such request.  If a Lender agrees, acting in its sole
discretion, to so extend its Commitment (an “Extending Lender”), it will notify
the Agent, in writing, of its decision to do so not more than 30 nor less than
20 days before the Extension Date; it being understood that failure to give such
notice shall be deemed a decision not to extend.  If any Lender fails to accept
the Company’s request for extension of the Termination Date (a “Declining
Lender”), the Company shall have the right, prior to the Extension Date, to
require any Declining Lender to assign in full its rights and obligations under
this Agreement to an Eligible Assignee (including any Extending Lender)
designated by the Company that agrees to accept all of such rights and
obligations and agrees to such extension (a “Replacement Lender”), provided that
(i) such assignment is otherwise in compliance with Section 8.07, (ii) such
Declining Lender receives payment in full of the principal amount of all
Advances owing to such Declining Lender, together with accrued interest thereon
to the date of such payment of principal and all other amounts payable to such
Declining Lender under this Agreement and (iii) any such assignment shall be
effective on the Extension Date.  If (A) there are no Declining Lenders or all
of the Declining Lenders are replaced by Replacement Lenders as set forth above
and (B) no Default shall have occurred and
 
 
14

--------------------------------------------------------------------------------

 
 
be continuing immediately prior to the Extension Date, the Termination Date
shall be extended by one year (except that, if the date on which the Termination
Date is to be extended is not a Business Day, such Termination Date as so
extended shall be the next preceding Business Day), and the Agent shall promptly
notify the Company of such extension.  If there are any Declining Lenders that
are not replaced in accordance with the terms above, the Company may (1)
withdraw its request for an extension and the Existing Termination Date will
remain in effect or (2) provided that no Default shall have occurred and be
continuing immediately prior to the Extension Date, on the Extension Date pay
any such Declining Lenders in full for all principal, interest and other amounts
owing to such Declining Lender under this Agreement, reduce the aggregate
Commitments of the Lenders by the amount of the Commitment of such Declining
Lenders, and extend the Termination Date for one year at the reduced aggregate
Commitment amount.
 
Section 2.07     Interest on Revolving Credit Advances.
 
Each Borrower shall pay interest on the unpaid principal amount of each
Revolving Credit Advance made to such Borrower owing to each Lender from the
date of such Revolving Credit Advance until such principal amount shall be paid
in full, at the following rates per annum:
 
(a)       Base Rate Advances.  During such periods as such Revolving Credit
Advance is a Base Rate Advance, a rate per annum equal at all times to the Base
Rate in effect from time to time, payable in arrears quarterly on the last
Business Day of each March, June, September and December during such periods and
on the date such Base Rate Advance shall be Converted or paid in full.
 
(b)       Eurodollar Rate Advances.  During such periods as such Revolving
Credit Advance is a Eurodollar Rate Advance, a rate per annum equal at all times
during each Interest Period for such Revolving Credit Advance to the sum of (x)
the Eurodollar Rate for such Interest Period for such Revolving Credit Advance
plus (y) the Credit Default Swap Spread applicable to such Interest Period,
payable in arrears on the last day of such Interest Period and, if such Interest
Period has a duration of more than three months, on each day that occurs during
such Interest Period every three months from the first day of such Interest
Period and on the date such Eurodollar Rate Advance shall be Converted or paid
in full.
 
(c)        Default Rate.  Upon the occurrence and during the continuance of an
Event of Default pursuant to Section 6.01(a), the principal of and, to the
extent permitted by law, interest on the Advances and any other amounts owing
hereunder or under the other Loan Documents (including without limitation fees
and expenses) shall bear interest, payable on demand, at the Default Rate.
 
Section 2.08     Interest Rate Determination.
 
(a)        If the Eurodollar Rate does not appear on the selected Service, each
Reference Bank agrees to furnish to the Agent timely information for the purpose
of determining each Eurodollar Rate.  If the Eurodollar Rate does not appear on
the selected Service, and if any one or more of the Reference Banks shall not
furnish such timely information to the Agent for the purpose of determining any
such interest rate, the Agent shall determine such interest rate on the basis of
timely information furnished by the remaining Reference Banks.  The Agent shall
give prompt notice to the Company and the Lenders of the applicable interest
rate determined by the Agent for purposes of Section 2.07, and the rate, if any,
furnished by each Reference Bank for the purpose of determining the interest
rate under Section 2.07(b).
 
 
15

--------------------------------------------------------------------------------

 
 
(b)        If, due to a major disruption in the interbank funding market with
respect to any Eurodollar Rate Advances, the Required Lenders notify the Agent
that the Eurodollar Rate for any Interest Period for such Advances will not
adequately reflect the cost to such Required Lenders of making, funding or
maintaining their respective Eurodollar Rate Advances for such Interest Period,
the Agent shall forthwith so notify the Borrower and the Lenders, whereupon (i)
each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance, and (ii)
the obligation of the Lenders to make, or to Convert Revolving Credit Advances
into, Eurodollar Rate Advances shall be suspended until the Agent shall notify
the Company and the Lenders that the circumstances causing such suspension no
longer exist.
 
(c)         If the Company shall fail to select the duration of any Interest
Period for any Eurodollar Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the Agent will
forthwith so notify the Company and the Lenders and the Company will be deemed
to have selected an Interest Period of one month.
 
(d)         On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances constituting any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $10,000,000, such Advances shall
automatically Convert into Base Rate Advances.
 
(e)          If an Event of Default has occurred and is continuing and the
Agent, at the request of the Required Lenders, so notifies the Company, then, so
long as an Event of Default is continuing, (i) each Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance and (ii) the obligation of the Lenders to make,
or to Convert Advances into, Eurodollar Rate Advances shall be suspended.
 
(f)           If the Eurodollar Rate does not appear on the selected Service and
fewer than two Reference Banks furnish timely information to the Agent for
determining the Eurodollar Rate for any Eurodollar Rate Advances,
 
(i)           the Agent shall forthwith notify the Company and the Lenders that
the interest rate cannot be determined for such Eurodollar Rate Advances,
 
(ii)           each such Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance (or if such
Advance is then a Base Rate Advance, will continue as a Base Rate Advance), and
 
(iii)           the obligation of the Lenders to make, or to Convert Revolving
Credit Advances into, Eurodollar Rate Advances shall be suspended until the
Agent shall notify the Company and the Lenders that the circumstances causing
such suspension no longer exist.
 
Section 2.09     Optional Conversion or Continuation of Revolving Credit
Advances.
 
The Company may on any Business Day, upon notice given to the Agent not later
than 11:00 A.M. (New York City time) on the third Business Day prior to the date
of the proposed Conversion or continuation, and subject to the provisions of
Sections 2.08 and 2.12, Convert all or any part of the Revolving Credit Advances
of one Type constituting the same Borrowing into Revolving Credit Advances of
the other Type or continue all or any part of the Advance of one Type
constituting the same Borrowing or Advances of the same Type; provided, however,
that any Conversion of  Eurodollar Rate Advances into Base Rate Advances shall
be made only on the last day of an Interest Period for such
 
 
16

--------------------------------------------------------------------------------

 
 
Eurodollar Rate Advances, any Conversion of Base Rate Advances into Eurodollar
Rate Advances shall be in an amount not less than the minimum amount specified
in Section 2.02(b) and no Conversion of any Revolving Credit Advances shall
result in more separate Revolving Credit Borrowings than permitted under Section
2.02(b).  Each such notice of a Conversion or continuation shall, within the
restrictions specified above, specify (i) the date of such Conversion or
continuation, (ii) the Revolving Credit Advances to be Converted or continued,
and (iii) if such Conversion is into Eurodollar Rate Advances, the duration of
the initial Interest Period for each such Advance.  Each notice of Conversion or
continuation shall be irrevocable and binding on the Company.
 
Section 2.10     Optional Prepayments of Revolving Credit Advances.
 
The Company may, upon at least one Business Day’s notice, in the case of Base
Rate Advances, and three Business Days’ notice, in the case of Eurodollar Rate
Advances, to the Agent stating the proposed date and aggregate principal amount
of the prepayment, and if such notice is given the Company shall, prepay the
outstanding principal amount of the Revolving Credit Advances constituting part
of the same Revolving Credit Borrowing in whole or ratably in part, together
with accrued interest to the date of such prepayment on the principal amount
prepaid; provided, however, that (x) each partial prepayment shall be in an
aggregate principal amount of $10,000,000 or an integral multiple of $1,000,000
in excess thereof and (y) in the event of any such prepayment of a Eurodollar
Rate Advance, the Company shall be obligated to reimburse the Lenders in respect
thereof pursuant to Section 8.04(c).
 
Section 2.11     Increased Costs.
 
(a)       If, due to either (i) the introduction of or any change in any law or
regulation or in the interpretation or administration of any law or regulation
by any governmental authority charged with the interpretation or administration
thereof or (ii) the compliance with any guideline or request from any central
bank or other governmental authority that would be complied with generally by
similarly situated banks acting reasonably (whether or not having the force of
law and for the avoidance of doubt, including any changes resulting from
requests, rules, guidelines or directives concerning capital adequacy issued
after the date hereof in connection with the Dodd-Frank Wall Street Reform and
Consumer Protection Act or promulgated after the date hereof by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant toBasel III), there shall be any increase in
the cost to any Lender of agreeing to make or making, funding or maintaining
Eurodollar Rate Advances (except any reserve requirement contemplated by Section
2.11(b) other than as set forth below) by an amount deemed by such Lender to be
material, then the Company shall from time to time, upon demand by such Lender
(with a copy of such demand to the Agent), pay to the Agent for the account of
such Lender additional amounts sufficient to compensate such Lender for such
increased cost.  A certificate as to the amount of such increased cost,
submitted to the Company and the Agent by such Lender, shall be conclusive and
binding for all purposes, absent manifest error.
 
(b)       If, due to either (i) the introduction of or any change in or
interpretation of any law or regulation or (ii) compliance with any guideline or
request from any central bank or other governmental or regulatory authority
which becomes effective after the date hereof (for the avoidance of doubt,
including any changes resulting from requests, rules, guidelines or directives
concerning capital adequacy issued after the date hereof in connection with the
Dodd-Frank Wall Street Reform and Consumer Protection Act or promulgated after
the date hereof by the Bank for International Settlements, the Basel Committee
on Banking Supervision (or any successor or similar authority) or the United
States or foreign regulatory authorities, in each case pursuant to
 
 
17

--------------------------------------------------------------------------------

 
 
Basel III), there shall be any increase in the amount of capital required or
expected to be maintained by any Lender or any corporation controlling such
Lender and that the amount of such capital is increased by or based upon the
existence of such Lender’s Advances or commitment to lend and other commitments
of this type by an amount deemed by such Lender to be material, then, upon
demand by such Lender (with a copy of such demand to the Agent), the Company
shall pay to the Agent for the account of such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender or such corporation in the light of such circumstances, to the extent
that such Lender reasonably determines such increase in capital to be allocable
to the existence of such Lender’s Advances or commitment to lend hereunder.  A
certificate as to such amounts submitted to the Company and the Agent by such
Lender shall be conclusive and binding for all purposes as to the calculations
therein, absent manifest error.  Such certificate shall be in reasonable detail
and shall certify that the claim for additional amounts referred to therein is
generally consistent with such Lender’s treatment of similarly situated
customers of such Lender whose transactions with such Lender are similarly
affected by the change in circumstances giving rise to such payment, but such
Lender shall not be required to disclose any confidential or proprietary
information therein.
 
Section 2.12      Illegality.
 
Notwithstanding any other provision of this Agreement, if any Lender shall
notify the Agent (and provide to the Company an opinion of counsel to the
effect) that the introduction of or any change in or in the interpretation of
any law or regulation makes it unlawful, or any central bank or other
governmental authority asserts that it is unlawful, for such Lender or its
Eurodollar Lending Office to perform its obligations hereunder to make
Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances
hereunder, (i) each Eurodollar Rate Advance made by such Lender will
automatically, upon such demand, Convert into a Base Rate Advance or an Advance
that bears interest at the rate set forth in Section 2.07(a), as the case may
be, and (ii) the obligation of such Lender to make, or to Convert Revolving
Credit Advances into, Eurodollar Rate Advances shall be suspended until such
Lender shall notify the Company and the Agent that the circumstances causing
such suspension no longer exist.
 
Section 2.13     Payments and Computations; Evidence of Advances.
 
(a)       The Borrowers shall make each payment hereunder and under the Notes
not later than 11:00 A.M. (New York City time) on the day when due in U.S.
dollars to the Agent at the Agent’s Account in same day funds without deduction,
off-set or counterclaim except as provided in Section 2.14.  The Agent will
promptly thereafter cause to be distributed like funds relating to the payment
of principal, interest, commitment fees ratably (other than amounts payable
pursuant to Section 2.02(c), 2.05(b), 2.06(b), 2.11, 2.14 or 8.04(c)) to the
Lenders for the account of their respective Applicable Lending Offices, and like
funds relating to the payment of any other amount payable to any Lender to such
Lender for the account of its Applicable Lending Office, in each case to be
applied in accordance with the terms of this Agreement.  Upon its acceptance of
an Assignment and Assumption and recording of the information contained therein
in the Register pursuant to Section 8.07(d), from and after the effective date
specified in such Assignment and Assumption, the Agent shall make all payments
hereunder and under the Notes in respect of the interest assigned thereby to the
Lender assignee thereunder, and the parties to such Assignment and Assumption
shall make all appropriate adjustments in such payments for periods prior to
such effective date directly between themselves.
 
(b)       All computations of interest based on the Base Rate (determined
pursuant to clause (a) of the definition thereof) and of commitment fees shall
be made by the Agent on the basis of a year of 365 or 366 days, as the case may
be, and all computations of interest based on
 
 
18

--------------------------------------------------------------------------------

 
 
the Eurodollar Rate or the Federal Funds Rate shall be made by the Agent on the
basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest or fees are payable.  Each determination by the Agent of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
manifest error.
 
(c)        Whenever any payment hereunder or under the Notes shall be stated to
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that, if such extension would cause payment of interest on or
principal of Eurodollar Rate Advances to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.
 
(d)        Unless the Agent shall have received notice from the Company prior to
the date on which any payment is due to the Lenders hereunder that a Borrower
will not make such payment in full, the Agent may assume that such Borrower has
made such payment in full to the Agent on such date and the Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent such Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at the Federal Funds Rate.
 
(e)         The Advances made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Agent in the ordinary
course of business. The accounts or records maintained by the Agent and each
Lender shall be conclusive absent manifest error of the amount of the Advances
made by the Lenders to a Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of a Borrower hereunder to pay any amount owing
with respect to the Advances. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the Agent
in respect of such matters, the accounts and records of the Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Agent, each Borrower shall execute and deliver to such Lender (through the
Agent) a Revolving Credit Note which shall evidence such Lender's Advances in
addition to such accounts or records. Each Lender may attach schedules to its
Note or Notes and endorse thereon the date, Type (if applicable), amount and
maturity of its Advances and payments with respect thereto.
 
Section 2.14     Taxes.
 
(a)       Each Lender is exempt from any withholding imposed under the laws of
the United States in respect of any fees, interest or other payments to which it
is entitled pursuant to this Agreement or the Notes (the “Income”) because (i)
the Lender is a United States Person; (ii) the Income is effectively connected
with the conduct of a trade or business within the United States within the
meaning of Section 871 of the Internal Revenue Code; or (iii) the Income is
eligible for an exemption by reason of a tax treaty.  The Agent is exempt from
any withholding tax imposed under the laws of the United States in respect of
the Income because the Income is effectively connected with the conduct of a
trade or business within the United States within the meaning of Section 871 of
the Internal Revenue Code.
 
 
19

--------------------------------------------------------------------------------

 
 
(b)       Each Lender that is a United States Person shall, on or prior to the
date it becomes a party hereto and from time to time thereafter if requested in
writing by the Company or the Agent, provide the Agent and the relevant Borrower
with a properly completed and duly executed Internal Revenue Service Form W-9,
or any successor or other form provided by the Internal Revenue Service.  Each
Lender that is not a United States Person (each, a “Foreign Lender”) shall, on
or prior to the date it becomes a party hereto and from time to time thereafter
if requested in writing by the Company or the Agent, provide the Agent and the
relevant Borrower with a properly completed and duly executed Internal Revenue
Service Form W-8BEN or W-8ECI, as appropriate, or any successor or other form
prescribed by the Internal Revenue Service, certifying that such Foreign Lender
is exempt or entitled to a reduced rate of United States withholding tax on any
Income that is the subject of such forms.  If the relevant Borrower determines,
based on the form provided by a Foreign Lender (or the failure to provide such a
form) at the time such Foreign Lender first becomes a party to this Agreement
that a United States withholding tax rate in excess of zero applies to payments
made by such Borrower to the Foreign Lender under this Agreement, such Borrower
shall be permitted to deduct amounts from payments to such Foreign Lender to the
extent required to pay withholding tax at such rate, and such amounts shall be
considered excluded from Taxes as defined in Section 2.14(c); provided, however,
that, if on the date of the Assignment and Assumption pursuant to which a
Foreign Lender becomes a Foreign Lender, pursuant to the Assignment and
Assumption provisions of Article VIII, the Foreign Lender assignor was entitled
to payments under Section 2.14(c) in respect of United States withholding tax
paid at such date, then, to such extent, the term Taxes shall include (in
addition to Taxes that are imposed pursuant to a Change in Law after the date of
Assignment and Assumption) United States withholding tax, if any, applicable
with respect to the Foreign Lender assignee on such date.  For the avoidance of
doubt, the obligations of any Borrower under Section 2.14 of this Agreement
shall not be increased as the result of any assignment pursuant to Article VIII
of this Agreement with respect to United States withholding tax; provided,
however, that the foregoing shall not limit the obligation of any Borrower in
respect of Taxes imposed as the result of any Change in Law after the date of
the relevant Assignment and Assumption.
 
(c)        Except as set forth in Section 2.14(b) or as required by applicable
law, any and all payments by any Borrower hereunder or under the Notes shall be
made free and clear of and without deduction for any withholding taxes imposed
on a Lender (such withholding taxes being hereinafter referred to as “Taxes”,
which, for the avoidance of doubt, shall exclude any Excluded Taxes).  If any
Borrower is required to deduct any Taxes from or in respect of any Income,
then:  (i) the sum payable to such Lender shall be increased as may be necessary
so that after making all required deductions for such Taxes (including
deductions applicable to additional sums payable under this Section 2.14) such
Lender receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower shall make such deductions and (iii)
such Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.  Within 30 days
after the date of any payment of Taxes by the Company pursuant to clause (iii)
of the preceding sentence, the Company shall furnish to the Agent, at its
address referred to in Section 8.02, the original or a certified copy of a
receipt evidencing payment thereof.  Notwithstanding the foregoing, each
Borrower shall be entitled to pay any Taxes in any lawful manner so as to reduce
any deductions and such Lender shall to the extent it is reasonably able provide
any documentation or file any forms as may be required by the Internal Revenue
Service or any other governmental agency.  In addition, if any Lender or the
Agent (in lieu of such Lender), as the case may be, is required to pay directly
any Taxes because a Borrower cannot or does not legally or timely do so, the
Company shall indemnify such Lender or Agent for payment of such Taxes, without
duplication of, or increase in, the amount of Taxes otherwise due to the Lender.
 
(d)        Notwithstanding the foregoing, the sum payable to a Lender shall not
be increased, and no indemnification payments shall be made, pursuant to Section
2.14(c) with respect to any United States federal withholding taxes the Borrower
is required to deduct from or in respect of any Income, except to the extent
that (i) the Borrower is required to deduct such taxes as a result of the
 
 
20

--------------------------------------------------------------------------------

 
 
enactment, promulgation, execution or ratification of, or any change in or
amendment to, any United States law or any tax treaty (or in the application or
official interpretation of any law or any tax treaty) that occurs after the date
a Lender first becomes a party to this Agreement (a “Change in Law”) or (ii)
such taxes are “Taxes” solely as a result of the application of the proviso to
the penultimate sentence of Section 2.14(b).
 
(e)         In addition, the Company agrees to pay any present or future stamp
or documentary taxes or any other excise or property taxes, charges or similar
levies (excluding any income or franchise taxes, business taxes or capital taxes
of any nature) that arise from the execution or delivery, or otherwise with
respect to, this Agreement or the Notes (hereinafter referred to as “Other
Taxes”).  If a Lender is required to pay directly Other Taxes because a Borrower
cannot or does not legally or timely do so, the Company shall indemnify such
Lender for such payment of Other Taxes.  Notwithstanding anything to the
contrary in this Section 2.14, each Lender shall upon the written request of and
at the expense of the Company use reasonable efforts to change the jurisdiction
of its Applicable Lending Office if the making of such change would avoid the
need for, or reduce the amount of, any such Other Taxes that may thereafter
accrue and would not, in the reasonable judgment of such Lender, cause
imposition on such Lender of any material legal or regulatory burdens.
 
(f)          To the extent any Lender is entitled to any exemption or reduction
of foreign withholding taxes, each Lender shall cooperate with each Borrower by
providing to the extent reasonably within its means any forms requested by such
Borrower substantiating such reduction or exemption from such foreign
withholding taxes required by any governmental agency.
 
(g)         For any period with respect to which a Lender has failed to comply
with the requirements of subsection (b) or (f) relating to certain forms
intended to reduce withholding taxes (other than if such failure is due to a
Change in Law that makes compliance with subsection (b) or (f) unduly burdensome
in the reasonable judgment of such Lender), such Lender shall not be entitled to
indemnification under this Section 2.14.
 
(h)         Upon a Change in Law or the imposition of any Taxes, a Lender shall,
upon the written request of and at the expense of the Company, use reasonable
efforts to change the jurisdiction of its Applicable Lending Office if the
making of such a change would avoid the need for, or reduce the amount of, any
such Taxes that may thereafter accrue and would not, in the reasonable judgment
of such Lender, cause the imposition on such Lender of any material legal or
regulatory burdens.
 
(i)           Any request by any Lender for payment of any amount under this
Section 2.14 shall be accompanied by a certification that such Lender’s claim
for said amount is generally consistent with such Lender’s treatment of
similarly situated customers of such Lender whose transactions with such Lender
are similarly affected by the change in circumstances giving rise to such
payment, but such Lender shall not be required to disclose any confidential or
proprietary information therein.
 
(j)           If any Lender shall become aware, including by means of a request
by the Borrower, that it is entitled to receive a refund (including, for all
purposes of this subsection (j), any refund in the form of a credit from the
jurisdiction imposing such Taxes or Other Taxes) in respect of Taxes or Other
Taxes as to which it has been indemnified by a Borrower pursuant to this Section
2.14, or with respect to which a Borrower has paid additional amounts pursuant
to this Section 2.14, it shall promptly notify such Borrower of the availability
of such refund and shall, within 30 days after receipt of a request by the
Borrower (whether as a result of notification that it has made to a Borrower or
otherwise) to seek such refund, make a claim for such refund at such Borrower’s
expense.  No Lender shall seek a refund without such approval by a Borrower.  If
a Lender receives a refund in respect of any Taxes or Other Taxes as to which it
has been indemnified by a Borrower pursuant to this Section 2.14, or with
 
 
21

--------------------------------------------------------------------------------

 
 
respect to which a Borrower has paid additional amounts pursuant to this Section
2.14, it shall promptly notify such Borrower of such refund and shall within 30
days from the date of receipt of such refund pay over the amount of such refund
to such Borrower to the extent of indemnity payments made, or additional amounts
paid, by such Borrower under this Section 2.14 with respect to the Taxes or
Other Taxes giving rise to such refund plus any interest paid or credited with
respect to such refund, net of all out-of-pocket expenses and net of any loss or
gain realized in the conversion of such funds from one to another currency
incurred by the Agent of such Lender, provided, that the Borrower, upon the
request of the Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed with respect to
such Taxes or Other Taxes by the relevant governmental agency) to the Agent or
such Lender in the event the Agent or such Lender is required to repay such
refund to such governmental agency.  This subsection shall not be construed to
require the Agent or any Lender to make available its tax returns (or any other
information relating to its taxes that it reasonably deems confidential) to the
Borrower or any other Person.
 
(k)           Notwithstanding anything to the contrary in this Agreement, the
provisions of this Section 2.14 shall be the only provisions requiring the
Company or any of its Subsidiaries to bear the cost of (or arising from) any
taxes otherwise borne by any Lender.  For purposes of the preceding sentence,
“taxes” includes any tax, governmental fee or other like assessment or charge of
any kind whatsoever (including, but not limited to, withholding on amounts paid
to or by the Company or its Subsidiaries), together with any interest, penalty,
addition to tax or additional amount imposed with respect thereto.
 
Section 2.15     Sharing of Payments, Etc.
 
If any Lender shall obtain any payment (whether voluntary, involuntary, through
the exercise of any right of set-off, or otherwise) on account of the Revolving
Credit Advances owing to it (other than pursuant to Section 2.05(b), 2.06(b),
2.11, 2.14 or 8.04(c)) in excess of its ratable share thereof, such Lender shall
forthwith purchase from the other Lenders such participations in the Revolving
Credit Advances owing to them as shall be necessary to cause such purchasing
Lender to share the excess payment ratably with each of them; provided, however,
that if all or any portion of such excess payment is thereafter recovered from
such purchasing Lender, such purchase from each Lender shall be rescinded and
such Lender shall repay to the purchasing Lender the purchase price to the
extent of such recovery together with an amount equal to such Lender’s ratable
share (according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered.  Each Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.15
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were the direct creditor of such Borrower in the amount of such
participation.
 
Section 2.16     Use of Proceeds.
 
The proceeds of the Advances shall be available (and the Company agrees that
such proceeds shall be used) for general corporate purposes of the Company and
its Subsidiaries, including but not limited to repayment of outstanding
commercial paper issued by the Company and its Subsidiaries, working capital,
capital investments and acquisitions.
 
Section 2.17     Borrowings by Borrowing Subsidiaries.
 
(a)       The Company may, at any time or from time to time upon not less than
10 Business Days’ notice in the case of any Subsidiary so designated after the
Effective Date,
 
 
22

--------------------------------------------------------------------------------

 
 
designate one or more Subsidiaries as Borrowers hereunder by furnishing to the
Agent a letter (a “Designation Letter”) in duplicate, in substantially the form
of Exhibit D, duly completed and executed by the Company and such
Subsidiary.  The Agent shall promptly notify each Lender of the Company’s notice
of such pending designation by the Company and the identity of the
Subsidiary.  Following the giving of any notice pursuant to this Section
2.17(a), if the designation of such Subsidiary obligates the Agent or any Lender
to comply with “know your customer” or similar identification procedures in
circumstances where the necessary information is not already available to it,
the Company shall, promptly upon the request of the Agent or any Lender, supply
such documentation and other evidence as is reasonably requested by the Agent or
any Lender in order for the Agent or such Lender to carry out and be satisfied
it has complied with the results of all necessary “know your customer” or other
similar checks under all applicable laws and regulations.  Upon any such
designation of a Subsidiary, such Subsidiary shall be a Borrowing Subsidiary and
a Borrower entitled to borrow Revolving Credit Advances on and subject to the
terms and conditions of this Agreement.
 
If the Company shall designate as a Borrowing Subsidiary hereunder any
Subsidiary not organized under the laws of the United States or any State
thereof, any Lender may, with notice to the Agent and the Company, fulfill its
Commitment by causing an Affiliate of such Lender to act as the Lender in
respect of such Borrowing Subsidiary (and such Lender shall, to the extent of
Advances made to such Borrowing Subsidiary, be deemed for all purposes hereof to
have pro tanto assigned such Advances and participations to such Affiliate in
compliance with the provisions of Section 8.07).
 
As soon as practicable after receiving notice from the Company or the Agent of
the Company’s intent to designate a Subsidiary as a Borrowing Subsidiary, and in
any event no later than five Business Days after the delivery of such notice, if
such Borrowing Subsidiary is organized under the laws of a jurisdiction other
than of the United States or a political subdivision thereof, any Lender that
may not legally lend to, establish credit for the account of and/or do any
business whatsoever with such Borrowing Subsidiary directly or through an
Affiliate of such Lender as provided in the immediately preceding paragraph (a
“Protesting Lender”) shall so notify the Company and the Agent in writing.  With
respect to each Protesting Lender, the Company shall, effective on or before the
date that such Borrowing Subsidiary shall have the right to borrow hereunder,
either (A) notify the Agent and such Protesting Lender that the Commitments of
such Protesting Lender shall be terminated; provided that such Protesting Lender
shall have received payment of an amount equal to the outstanding principal of
its Advances, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee Lender (to the extent of such
outstanding principal and accrued interest and fees) or the Company or the
relevant Borrowing Subsidiary (in the case of all other amounts), or (B) cancel
its request to designate such Subsidiary as a “Borrowing Subsidiary” hereunder.
 
(b)       If all principal of and interest on all Advances made to any Borrowing
Subsidiary have been paid in full, the Company may terminate the status of such
Borrowing Subsidiary as a Borrower hereunder by furnishing to the Agent a letter
(a “Termination Letter”) in substantially the form of Exhibit E, duly completed
and executed by the Company.  Any Termination Letter furnished hereunder shall
be effective upon receipt by the Agent, which shall promptly notify the Lenders,
whereupon the Lenders shall, upon payment in full of all amounts owing by such
Borrower hereunder, promptly deliver to the Company (through the Agent) the
Notes, if any, of such former Borrower.  Notwithstanding the foregoing, the
delivery of a Termination Letter with respect to any Borrower shall not
terminate (i) any obligation of such Borrower that remains unpaid at the time of
such delivery (including without limitation any obligation arising thereafter in
respect of such Borrower under Section 2.11 or 2.14) or (ii) the obligations of
the Company
 
 
23

--------------------------------------------------------------------------------

 
 
under Article IX with respect to any such unpaid obligations; provided that if
the status of such Borrowing Subsidiary has been terminated as aforesaid because
the Company has sold or transferred its interest in such Subsidiary, and the
Company so certifies to the Agent at the time of the delivery of such
Termination Letter, and subject to payment of said principal and interest, (A)
such Subsidiary shall automatically, upon the effectiveness of the delivery of
such Termination Letter and certification, cease to have any obligation under
this Agreement or the Notes and (B) the Company shall automatically be deemed to
have unconditionally assumed, as primary obligor, and hereby agrees to pay and
perform, all of such obligations.
 
Section 2.18     License Agreement and CDS Data.
 
(a)       The Agent hereby notifies the Company and the Lenders that it has
entered into a licensing agreement (the “Licensing Agreement”) with Markit,
pursuant to which Markit will provide to the Agent for each Business Day a
composite end of day credit default swap spread for the one (1) year credit
default swap spread of the Company (the “CDS Data”) that the Agent will use to
determine the Credit Default Swap Spread.  The Agent hereby further notifies the
Company and the Lenders that, pursuant to the Licensing Agreement, (i) the CDS
Data will be provided by Markit on an “as is” basis, without express or implied
warranty as to accuracy, completeness, title, merchantability or fitness for a
particular purpose, (ii) Markit has no liability to the Agent for any
inaccuracies, errors or omissions in the CDS Data, except in the event of its
gross negligence, fraud or willful misconduct, (iii) the CDS Data, as provided
by Markit, constitutes confidential information (and each Lender agrees to treat
such information in confidence to the same extent and in the same manner as such
Lender is required to hold Confidential Information pursuant to Section 8.08
hereof), (iv) the CDS Data, as provided by Markit, may be used by the Agent, the
Company and the Lenders solely for the purposes of this Agreement and (v) Markit
and the Agent, except in each case in the event of its gross negligence, fraud
or willful misconduct, shall have no liability whatsoever to either the Company
or any Lender or any client of a Lender, whether in contract, in tort, under a
warranty, under statute or otherwise, in respect of any loss or damage suffered
by the Company, such Lender or client as a result of or in connection with any
opinions, recommendations, forecasts, judgments or any other conclusions, or any
course of action determined, by such Lender or any client of such Lender based
on the CDS Data.  Each of the Company and the Lenders (other than BNPP, in its
capacity as the Agent, which is a party thereto) agrees that it shall not be a
third party beneficiary of the Licensing Agreement and shall have no rights or
obligations thereunder.
 
(b)       The CDS Data shall be made available to the Company pursuant to
procedures agreed upon by the Company and the Agent.  The Company agrees that it
will use reasonable efforts (e.g., procedures substantially comparable to those
applied by the Company in respect of non-public information as to the business
of the Company) to keep confidential the CDS Data and the related materials
provided by Markit pursuant to the Licensing Agreement to the extent that the
same is not and does not become publicly available.
 
(c)        It is understood and agreed that in the event of a breach of
confidentiality, damages may not be an adequate remedy and that the Licensing
Agreement provides that Markit shall be entitled to injunctive relief to
restrain any such breach, threatened or actual.
 
(d)        The Company acknowledges that each of the Agent and the Lenders from
time to time may conduct business with and may be a shareholder of Markit and
that each of the Agent and the Lenders may have from time to time the right to
appoint one or more directors to the board of directors of Markit.
 
 
24

--------------------------------------------------------------------------------

 
 
Section 2.19       Defaulting Lenders.
 
(a)         Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:
 
(i)           Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Required Lenders.
 
(ii)           Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Agent hereunder for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VI or otherwise) or received by the Agent from a Defaulting Lender
pursuant to Section 8.05 shall be applied at such time or times as may be
determined by the Agent as follows: first, to the payment of any amounts owing
by such Defaulting Lender to the Agent hereunder; second, as the Company may
request (so long as no Default exists), to the funding of any Advance in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Agent; third, if so determined
by the Agent and the Company, to be held in a deposit account and released pro
rata in order to satisfy such Defaulting Lender’s potential future funding
obligations with respect to Advances under this Agreement; fourth, so long as no
Default exists, to the payment of any amounts owing to the Company as a result
of any judgment of a court of competent jurisdiction obtained by the Company
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and fifth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Advances in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Advances were made at a time when the conditions set forth in Section 3.02
were satisfied or waived, such payment shall be applied solely to pay the
Advances of all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Advances owed to, such Defaulting Lender until
such time as all Advances are held by the Lenders pro rata in accordance with
the Commitments. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender pursuant to this Section 2.19 shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.
 
(iii)           Commitment Fees. No Defaulting Lender shall be entitled to
receive any Commitment Fee for any period during which that Lender is a
Defaulting Lender (and the Company shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).
 
(b)         Defaulting Lender Cure.  If the Company and the Agent agree in
writing that a Lender is no longer a Defaulting Lender, the Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase at par that portion of outstanding Advances of the other
Lenders or take such other actions as the Agent may determine to be necessary to
cause the Advances to be held pro rata by the Lenders in accordance with the
Commitments, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Company
 
 
25

--------------------------------------------------------------------------------

 
 
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.
 
ARTICLE III

 
CONDITIONS TO EFFECTIVENESS AND LENDING
 
Section 3.01     Conditions Precedent to Effectiveness.
 
This Agreement shall become effective on and as of the first date (the
“Effective Date”) on which the following conditions precedent have been
satisfied:
 
(a)       As of the Effective Date, there shall have occurred no Material
Adverse Change since December 25, 2010 that has not been publicly disclosed.
 
(b)       As of the Effective Date, there shall exist no action, suit,
investigation, litigation or proceeding affecting the Company or any of its
Subsidiaries pending or, to the knowledge of the Company, threatened before any
court, governmental agency or arbitrator that (i) could be reasonably likely to
have a Material Adverse Effect that has not been publicly disclosed prior to the
date hereof or (ii) could reasonably be likely to affect the legality, validity
or enforceability of this Agreement or any Note or the consummation of the
transactions contemplated hereby.
 
(c)        As of the Effective Date, all governmental and third party consents
and approvals necessary in connection with the transactions contemplated hereby,
if any, shall have been obtained (without the imposition of any conditions that
are not acceptable to the Lenders) and shall remain in effect.
 
(d)        As of the Effective Date, the Company shall have paid all reasonable
accrued fees and expenses of the Agent, the Syndication Agents, the Lead
Arrangers and the Lenders (including the reasonable accrued and invoiced fees
and expenses of one counsel to the Agent).
 
(e)         On the Effective Date, the following statements shall be true and
the Agent shall have received for the account of each Lender a certificate
signed by a duly authorized officer of the Company, dated the Effective Date,
stating that:
 
(i)           The representations and warranties contained in Section 4.01 are
correct on and as of the Effective Date, and
 
(ii)           No event has occurred and is continuing that constitutes a
Default.
 
(f)          The Agent shall have received on or before the Effective Date the
following, each dated such date, in form and substance satisfactory to the
Agent:
 
(i)           To the extent requested by a Lender at least three Business Days
prior to the Effective Date, Revolving Credit Notes payable to the order of each
Lender.
 
(ii)           Certified copies of the resolutions of the Board of Directors of
the Company approving this Agreement and the Notes, and of all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this
 
 
26

--------------------------------------------------------------------------------

 
 
Agreement and the Notes, including, without limitation, copies of the articles
of incorporation and bylaws of the Company.
 
(iii)           A certificate of the Secretary or an Assistant Secretary of the
Company certifying the names and true signatures of the officers of the Company
authorized to sign this Agreement and the Notes and the other documents to be
delivered hereunder.
 
(iv)           Favorable opinions of one or more counsel to the Company, in form
and substance reasonably satisfactory to the Agent and the Lenders.
 
(v)           An executed copy of this Agreement from each party hereto.
 
(g)       The Agent shall have received evidence of (i) the termination of the
commitments to make extensions of credit to the Company and the Borrowing
Subsidiaries by the lenders party to each of the Existing Credit Agreements and
(ii) payment in full of all amounts owing under each of the Existing Credit
Agreements.  Each of the Lenders that is a party to any of the Existing Credit
Agreements hereby waives the requirement of prior notice of termination of the
commitments under each Existing Credit Agreement.
 
Section 3.02     Conditions Precedent to Each Revolving Credit Borrowing.
 
The obligation of each Lender to make a Revolving Credit Advance on the occasion
of each Revolving Credit Borrowing shall be subject to the conditions precedent
that the Effective Date shall have occurred and on the date of such Revolving
Credit Borrowing:
 
(a)        the following statements shall be true (and each of the giving of the
applicable Notice of Revolving Credit Borrowing and the acceptance by any
Borrower of the proceeds of such Revolving Credit Borrowing shall constitute a
representation and warranty by the Company and such Borrower that on the date of
such Borrowing such statements are true):
 
(i)           The representations and warranties contained in Section 4.01
(except the representations set forth in the last sentence of subsection (e)
thereof and in subsection (f) thereof (other than clause (ii) thereof)) are
correct on and as of the date of such Revolving Credit Borrowing, before and
after giving effect to such Revolving Credit Borrowing and to the application of
the proceeds therefrom, as though made on and as of such date, and
 
(ii)           No event has occurred and is continuing, or would result from
such Revolving Credit Borrowing or from the application of the proceeds
therefrom, that constitutes a Default; and
 
(b)        the Agent shall have received the Notice of Revolving Credit
Borrowing and, in the case of the first Borrowing by a Borrowing Subsidiary, the
Agent shall have received such Revolving Credit Notes as have been requested
pursuant to Section 2.13(e), corporate documents, resolutions and legal opinions
relating to such Borrowing Subsidiary as the Agent may reasonably require.
 
Section 3.03       Determinations Under Section 3.01.
 
For purposes of determining compliance with the conditions specified in Section
3.01, each Lender shall be deemed to have consented to, approved or accepted or
to be satisfied with each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to the
 
 
27

--------------------------------------------------------------------------------

 
 
Lenders unless an officer of the Agent responsible for the transactions
contemplated by this Agreement shall have received written notice from such
Lender prior to the proposed Effective Date, as notified by the Company to the
Lenders, specifying its objection thereto.  The Agent shall promptly notify the
Lenders and the Company of the occurrence of the Effective Date.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
Section 4.01     Representations and Warranties of the Company.
 
The Company represents and warrants as follows:
 
(a)       The Company is a corporation duly organized and validly existing under
the laws of the State of North Carolina.
 
(b)       The execution, delivery and performance by the Company of this
Agreement and the Notes, and the consummation of the transactions contemplated
hereby, are within the Company’s corporate powers, have been duly authorized by
all necessary corporate action, and do not contravene (i) the Company’s articles
of incorporation or by-laws or (ii) in any material respect, any law or any
material contractual restriction binding on or affecting the Company.
 
(c)        No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required, other than those that have been obtained prior to the date
hereof and remain in effect, for the due execution, delivery and performance by
the Company of this Agreement or the Notes.
 
(d)        This Agreement has been, and each of the Notes when delivered
hereunder will have been, duly executed and delivered by the Company.  This
Agreement is, and each of the Notes when delivered hereunder will be, the legal,
valid and binding obligation of the Company enforceable against the Company in
accordance with their respective terms.
 
(e)         The Consolidated balance sheet of the Company and its Subsidiaries
as at December 25, 2010, and the related Consolidated statements of income and
cash flows and common shareholders’ equity of the Company and its Subsidiaries
for the fiscal year then ended, accompanied by an opinion of KPMG LLP,
independent registered public accounting firm, present fairly, in all material
respects, the Consolidated financial condition of the Company and its
Subsidiaries as at such date and the Consolidated results of the operations of
the Company and its Subsidiaries for the year ended on such date, all in
accordance with United States generally accepted accounting principles
consistently applied.  Since December 25, 2010, there has been no Material
Adverse Change that has not been publicly disclosed prior to the date hereof.
 
(f)          There is no pending or, to the Company’s knowledge, threatened,
action, suit, investigation, litigation or proceeding affecting the Company
before any court, governmental agency or arbitrator that (i) would be reasonably
likely to have a Material Adverse Effect that has not been publicly disclosed
prior to the date hereof or (ii) would reasonably be likely to affect the
legality, validity or enforceability of this Agreement or any Note or the
consummation of the transactions contemplated hereby.
 
(g)         The Company is not engaged in the business of extending credit for
the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board
 
 
28

--------------------------------------------------------------------------------

 
 
of Governors of the Federal Reserve System), and no proceeds of any Advance will
be used to purchase or carry any margin stock or to extend credit to others for
the purpose of purchasing or carrying any margin stock in violation of the
margin rules.
 
(h)           Neither the Company nor any of its Borrowing Subsidiaries is or is
required to be registered as an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended.
 
ARTICLE V
 
COVENANTS OF THE COMPANY
 
Section 5.01     Affirmative Covenants.
 
So long as any Advance shall remain unpaid or any Lender shall have any
Commitment hereunder, the Company will:
 
(a)       Compliance with Laws, Etc.  Comply, and cause each of its Subsidiaries
to comply, in all material respects, with all applicable laws, rules,
regulations and orders, such compliance to include, without limitation,
compliance with ERISA and Environmental Laws, except where failure so to comply
would not, and would not be reasonably likely to, have a Material Adverse
Effect.
 
(b)       Payment of Taxes, Etc.  Except where failure to do so would not, and
would not be reasonably likely to, have a Material Adverse Effect, pay and
discharge, and cause each of its Subsidiaries to pay and discharge, before the
same shall become delinquent, (i) all taxes, assessments and governmental
charges or levies imposed upon it or upon its property and (ii) all lawful
claims that, if unpaid, might by law become a Lien upon its
property.  Notwithstanding the preceding sentence, neither the Company nor any
of its Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge or claim that is being contested in good faith and by proper
proceedings and as to which appropriate reserves are being maintained, unless
and until any Lien resulting therefrom attaches to its property and becomes
enforceable against its other creditors and such contested payment would be
reasonably likely to have a Material Adverse Effect.
 
(c)        Preservation of Corporate Existence, Etc.  (i) Preserve and maintain
its corporate existence; provided, however, that the Company may consummate any
merger or consolidation permitted under Section 5.02(b); and (ii) preserve and
maintain, and cause each of its Material Subsidiaries to preserve and maintain,
its rights (charter and statutory) and franchises; provided, however, that
neither the Company nor any of its Material Subsidiaries shall be required to
preserve any right or franchise if the Board of Directors of the Company or such
Material Subsidiary shall determine that the preservation thereof is no longer
desirable in the conduct of the business of the Company or such Material
Subsidiary, as the case may be, and that the loss thereof is not disadvantageous
in any material respect to the Company, such Material Subsidiary or the Lenders.
 
(d)        Reporting Requirements.  Furnish to the Agent:
 
(i)           as soon as available and in any event within 45 days after the end
of each of the first three quarters of each fiscal year of the Company, the
Consolidated balance sheet of the Company and its Subsidiaries as of the end of
such quarter and Consolidated
 
 
29

--------------------------------------------------------------------------------

 
 
statements of income and cash flows of the Company and its Subsidiaries for the
period commencing at the end of the previous fiscal year and ending with the end
of such quarter, duly certified (subject to year-end audit adjustments) by the
chief financial officer of the Company as having been prepared in accordance
with GAAP, it being agreed that delivery of the Company’s Quarterly Report on
Form 10-Q will satisfy this requirement;
 
(ii)           as soon as available and in any event within 90 days after the
end of each fiscal year of the Company, a copy of the annual audit report for
such year for the Company and its Consolidated Subsidiaries, containing the
Consolidated balance sheet of the Company and its Subsidiaries as of the end of
such fiscal year and Consolidated statements of income and cash flows of the
Company and its Subsidiaries for such fiscal year, in each case accompanied by
an opinion by KPMG LLP or other independent public accountants, it being agreed
that delivery of the Company’s Annual Report on Form 10-K will satisfy this
requirement;
 
(iii)           as soon as possible and in any event within five days after the
occurrence of each Default continuing on the date of such statement, a statement
of the chief financial officer of the Company setting forth details of such
Default and the action that the Company has taken and proposes to take with
respect thereto; and
 
(iv)           promptly after the sending or filing thereof copies of all annual
reports and proxy solicitations that the Company sends to any of its security
holders, and copies of all reports on Form 8-K that the Company or any
Subsidiary files with the Securities and Exchange Commission.
 
Reports and financial statements required to be delivered by the Company
pursuant to this subsection (d) shall be deemed to have been delivered on the
date on which the Company posts such reports, or reports containing such
financial statements, on its website on the Internet at www.pepsico.com, at
www.sec.gov or at such other website identified by the Company in a notice to
the Agent and that is accessible by the Lenders without charge.
 
Section 5.02     Negative Covenants.
 
So long as any Advance shall remain unpaid or any Lender shall have any
Commitment hereunder, the Company will not:
 
(a)       Secured Debt.  Create or suffer to exist, or permit any of its
Restricted Subsidiaries to create or suffer to exist, any Debt secured by a Lien
on (i) any Principal Property, (ii) any shares of stock of a Restricted
Subsidiary or (iii) any Debt of any Restricted Subsidiary unless the Company or
such Restricted Subsidiary secures or causes such Restricted Subsidiary to
secure the Advances and all other amounts payable under this Agreement and the
Notes equally and ratably with such secured Debt, so long as such secured Debt
shall be so secured, unless after giving effect thereto the aggregate amount of
all such Debt so secured does not exceed 15% of Consolidated Net Tangible Assets
at such time, provided that the foregoing restriction does not apply to Debt
secured by:
 
(i)           Liens existing prior to the date hereof;
 
(ii)           Liens on property of, or on shares of stock of or Debt of, any
corporation existing at the time such corporation becomes a Restricted
Subsidiary;
 
 
30

--------------------------------------------------------------------------------

 
 
(iii)           Liens in favor of the Company or any Restricted Subsidiary;
 
(iv)           Liens in favor of any governmental bodies to secure progress or
advance payments;
 
(v)           Liens on property, shares of stock or Debt existing at the time of
acquisition thereof (including acquisition through merger or consolidation) or
to secure the payment of all or any part of the purchase price thereof or
construction thereon or to secure any Debt incurred prior to, at the time of, or
within 120 days after the later of the acquisition, the completion of
construction, or the commencement of full operation of such property or within
120 days after the acquisition of such shares or Debt for the purpose of
financing all or any part of the purchase price thereof or construction thereon;
and
 
(vi)           any extension, renewal or refunding referred to in the foregoing
clauses (i) to (v), inclusive.
 
Notwithstanding the foregoing, neither the Company nor any Restricted Subsidiary
shall be required to secure the Advances or any other amount payable under this
Agreement with more than 65% of the capital stock (as measured by vote or value)
of, or any of the assets of, any “controlled foreign corporation,” within the
meaning of Section 957(a) of the Code unless other Debt of the Company or any
Restricted Subsidiary is so secured.
 
(b)       Mergers, Etc.  Consolidate or merge with or into any other
corporation, or convey or transfer all or substantially all of its properties
and assets to, any Person unless:
 
(i)           either (A) the Company shall be the continuing corporation or (B)
the corporation formed by such consolidation or into which the Company is merged
or the Person which acquires by conveyance or transfer all or substantially all
of the properties and assets of the Company shall be a corporation that (1) has
obtained a rating on its long-term indebtedness of A- or higher from Standard &
Poor’s Ratings Group and Aa3 or higher from Moody’s Investors Service, Inc., (2)
is organized and existing under the laws of the United States of America or any
State thereof or the District of Columbia and (3) shall expressly assume the
Company’s obligations under this Agreement pursuant to documentation in form and
substance reasonably satisfactory to the Agent; and
 
(ii)           immediately prior to and after giving effect to such transaction,
no Default shall have occurred and be continuing.
 
The requirement of Section 5.02(b)(i)(A) will not apply to any merger or
consolidation of the Company with or into an Affiliate solely for the purpose of
reincorporating the Company in a jurisdiction referred to in Section
5.02(b)(i)(B)(2).  In any case in which the Company is merged or consolidated in
accordance with this Section 5.02(b), the Company shall provide to each Lender
such information as such Lender may reasonably request to satisfy “know your
customer” and similar requirements.
 
 
31

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
EVENTS OF DEFAULT
 
Section 6.01     Events of Default.
 
If any of the following events (“Events of Default”) shall occur and be
continuing:
 
(a)       Any Borrower shall fail to pay any principal of, or interest on, any
Advance or to make any other payment under this Agreement or any Note, in each
case within five Business Days after the same becomes due and payable; or
 
(b)       Any representation or warranty made by the Company herein or by any
Borrower in connection with this Agreement (including without limitation by any
Borrowing Subsidiary pursuant to any Designation Letter) shall prove to have
been incorrect in any material respect when made; or
 
(c)        (i)  The Company shall fail to perform or observe any term, covenant
or agreement contained in Sections 5.01(d) or 5.02, or (ii) the Company shall
fail to perform or observe any other term, covenant or agreement contained in
this Agreement on its part to be performed or observed if such failure shall
remain unremedied for 30 days after written notice thereof shall have been given
to the Company by the Agent or any Lender; or
 
(d)        The Company or any of its Material Subsidiaries shall fail to pay any
principal of or premium or interest on any Debt that is outstanding in a
principal or notional amount of at least $500,000,000 in the aggregate (but
excluding Debt outstanding hereunder) of the Company or such Material Subsidiary
(as the case may be), when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Debt; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate the maturity of such Debt; or any such Debt shall be
declared to be due and payable, or required to be prepaid or redeemed (other
than by a regularly scheduled required prepayment or redemption), purchased or
defeased, or an offer to prepay, redeem, purchase or defease such Debt shall be
required to be made, in each case prior to the stated maturity thereof; or
 
(e)         The Company or any of its Material Subsidiaries shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make a general assignment for the benefit
of creditors; or any proceeding shall be instituted by or against the Company or
any of its Material Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 30 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Company or any of its Material Subsidiaries shall take any corporate action
to authorize any of the actions set forth above in this
 
 
32

--------------------------------------------------------------------------------

 
 
subsection (e); or
 
(f)          Any judgment or order for the payment of money in excess of
$500,000,000 shall be rendered against the Company or any of its Material
Subsidiaries and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be any period of
10 consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect;
provided, however, that any such judgment or order shall not be an Event of
Default under this Section 6.01(f) if and for so long as (i) the amount of such
judgment or order is covered by a valid and binding policy of insurance between
the defendant and the insurer covering payment thereof and (ii) such insurer,
which shall be rated at least “A” by A.M. Best Company, has been notified of,
and has not disputed the claim made for payment of, the amount of such judgment
or order; or
 
(g)         Any event, action or condition with respect to an employee benefit
plan of the Company subject to Title IV of ERISA results in any penalty or
action pursuant to ERISA that has a Material Adverse Effect;
 
then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Company, declare the
obligation of each Lender to make Advances to be terminated, whereupon the same
shall forthwith terminate and (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Company declare the Advances,
all interest thereon and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon the Advances, all such interest and all
such amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Company; provided, however, that in the event of an actual or
deemed entry of an order for relief with respect to the Company under the
Federal Bankruptcy Code, (A) the obligation of each Lender to make Advances
shall automatically be terminated and (B) the Advances, all such interest and
all such amounts shall automatically become and be due and payable, without
presentment, protest or any notice of any kind, all of which are hereby
expressly waived by the Company.
 
ARTICLE VII
 
THE AGENT
 
Section 7.01     Appointment and Authority.
 
Each of the Lenders hereby irrevocably appoints Citibank, N.A. to act on its
behalf as the Agent hereunder and under the other Loan Documents and authorizes
the Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto.  Except as expressly
provided herein, the provisions of this Article are solely for the benefit of
the Agent and the Lenders, and the Borrowers shall not have rights as a
third-party beneficiary of any of such provisions.  It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.  The Agent agrees to give to each Lender prompt
notice of each notice given to it by the Company pursuant to the terms of this
Agreement.
 
 
33

--------------------------------------------------------------------------------

 
 
Section 7.02     Rights as a Lender.
 
The Person serving as the Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not the Agent, and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, the Company or any
Subsidiary or other Affiliate thereof as if such Person were not the Agent
hereunder and without any duty to account therefor to the Lenders.
 
Section 7.03     Exculpatory Provisions.
 
(a)      The Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Agent:
 
(i)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(ii)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any debtor relief law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any debtor relief law; and
 
(iii)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Agent or any of its Affiliates in any capacity.
 
(b)       The Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 8.01 and 6.01), or (ii) in the absence of its own gross negligence, bad
faith or willful misconduct as determined by a court of competent jurisdiction
by final and nonappealable judgment.  The Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Agent in writing by the Company or a Lender.
 
(c)        The Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article
 
 
34

--------------------------------------------------------------------------------

 
 
III or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Agent.
 
Section 7.04     Reliance by Agent.
 
The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon.  In determining compliance with any condition
hereunder to the making of an Advance that by its terms must be fulfilled to the
satisfaction of a Lender, the Agent may presume that such condition is
satisfactory to such Lender unless the Agent shall have received notice to the
contrary from such Lender prior to the making of such Advance.  The Agent may
consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
 
Section 7.05     Indemnification.
 
The Lenders agree to indemnify the Agent (to the extent not reimbursed by the
Company), ratably according to the respective outstanding principal amounts of
the Revolving Credit Advances then made by each of them (or if no Revolving
Credit Advances are at the time outstanding, ratably according to the respective
amounts of their Commitments), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against the Agent in any way relating to or arising
out of this Agreement or any action taken or omitted by the Agent under this
Agreement; provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Agent’s gross negligence or
willful misconduct.  Without limitation of the foregoing, each Lender agrees to
reimburse the Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including counsel fees) incurred by the Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Agent is not
reimbursed for such expenses by the Company.
 
Section 7.06     Delegation of Duties.
 
The Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Agent and approved by the Company.  The Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Agent and any such sub-agent.  The Agent shall not be responsible
for the negligence or misconduct of any sub-agents except to the extent that a
court of competent jurisdiction determines in a final and non appealable
judgment that the Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.
 
Section 7.07     Resignation of Agent.
 
(a)      The Agent may at any time give notice of its resignation to the Lenders
and the Company.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right to
 
 
35

--------------------------------------------------------------------------------

 
 
appoint a successor approved by the Company, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation (or such earlier day as shall
be agreed by the Required Lenders) (the “Resignation Effective Date”), then the
retiring Agent may (but shall not be obligated to), on behalf of the Lenders,
appoint a successor Agent meeting the qualifications set forth above.  Whether
or not a successor has been appointed, such resignation shall become effective
in accordance with such notice on the Resignation Effective Date.


(b)      If the Person serving as Agent is a Defaulting Lender pursuant to
clause (e) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Company and such Person
remove such Person as Agent and appoint a successor approved by the Company.  If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days (or such earlier day as shall be
agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.


(c)      With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Agent shall instead be made by or to each Lender
directly, until such time, if any, as the Required Lenders appoint a successor
Agent as provided for above.  Upon the acceptance of a successor’s appointment
as Agent hereunder, such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring or removed Agent,
and the retiring or removed Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents.  The fees payable by
the Company to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such
successor.  After the retiring or removed Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article
(and, as to the Agent, Section 8.04) shall continue in effect for the benefit of
such retiring or removed Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Agent was acting as Agent.
 
Section 7.08     Non-Reliance on Agent and Other Lenders.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
Section 7.09     Syndication Agent and Lead Arrangers.
 
Without prejudice to the obligations of the Agent hereunder, the Syndication
Agent and Lead Arrangers, in their capacities as such, have no duties,
obligations or responsibilities under this Agreement.
 
 
36

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
 
MISCELLANEOUS
 
Section 8.01     Amendments, Etc.
 
No amendment or waiver of any provision of this Agreement or the Revolving
Credit Notes, nor consent to any departure by any Borrower therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Company and the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by all the Lenders affected thereby, do any of the
following:  (a) waive any of the conditions specified in Section 3.01, (b)
increase the Commitment of a Lender or subject a Lender to any additional
obligations, (c) reduce the principal of, or interest on, the Revolving Credit
Advances or any fees or other amounts payable hereunder, (d) postpone any date
fixed for any payment of principal of, or interest on, the Revolving Credit
Notes or any fees or other amounts payable hereunder, (e) change the percentage
of the Commitments or of the aggregate unpaid principal amount of the Revolving
Credit Notes, or the number of Lenders, that shall be required for the Lenders
or any of them to take any action hereunder, (f) release the guarantee as set
forth in Section 9.01, (g) modify Section 2.15 or any other provision of this
Agreement that relates to the pro rata treatment of the Lenders hereunder or (h)
amend this Section 8.01; and provided further that no amendment, waiver or
consent shall, unless in writing and signed by the Agent in addition to the
Lenders required above to take such action, affect the rights or duties of the
Agent under this Agreement or any Note.
 
Section 8.02     Notices, Etc.
 
(a)       All notices and other communications provided for hereunder shall be
either (x) in writing (including telecopier communication) and mailed,
telecopied, or delivered or (y) as and to the extent set forth in Section
8.02(b) and in the proviso to this Section 8.02(a), if to any Borrower, to the
Company at its address at 700 Anderson Hill Road, Purchase, New York 10577,
Attention:  Assistant Treasurer, Telecopier No. (914) 253-3303, with a copy to
General Counsel, Telecopier No. (914) 253-3123; if to any Initial Lender, at its
Domestic Lending Office set forth in its Administrative Questionnaire; if to any
other Lender, at its Domestic Lending Office specified in the Assignment and
Assumption pursuant to which it became a Lender; and if to the Agent, at the
Agent’s Address; or, as to the Company or the Agent, at such other address as
shall be designated by such party in a written notice to the other parties and,
as to each other party, at such other address as shall be designated by such
party in a written notice to the Company and the Agent, provided that materials
required to be delivered pursuant to Section 5.01(d) shall be delivered to the
Agent as specified in the last sentence of Section 5.01(d).  All such notices
and communications mailed or sent by hand or overnight courier service shall be
deemed to have been given when received; notices and communications sent by
telecopier shall be deemed to have been given when sent (except that, if not
received during normal business hours for the recipient, shall be deemed to have
been received at the opening of business on the next business day for the
recipient).  The Company and the Agent may agree to accept notice and other
communications by electronic means pursuant to procedures approved by both
parties.
 
(b)       The Company agrees that the Agent may make any written information,
documents, instruments and other written materials that have been provided to
the Agent pursuant to the terms hereof (collectively, the “Communications”)
available to the Lenders by posting such notices on Intralinks or a
substantially similar electronic system (the “Platform”).  The Company
acknowledges that (i) the distribution of material through an electronic medium
is not necessarily
 
 
37

--------------------------------------------------------------------------------

 
 
secure and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and (iii)
neither the Agent nor any of its Affiliates warrants the accuracy, adequacy or
completeness of the Communications or the Platform and each expressly disclaims
liability for errors or omissions in the Communications or the Platform.  No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects, is made by the Agent or any of its Affiliates in connection with the
Platform.
 
(c)        Each Lender agrees that notice to it (as provided in the next
sentence) (a “Notice”) received by it during its normal business hours
specifying that any Communications have been posted to the Platform shall
constitute effective delivery of such information, documents or other materials
to such Lender for purposes of this Agreement; provided that if requested by any
Lender the Agent shall deliver a copy of the Communications to such Lender by
e-mail or telecopier.  Each Lender agrees (i) to notify the Agent in writing of
such Lender’s e-mail address to which a Notice may be sent by electronic
transmission (including by electronic communication) on or before the date such
Lender becomes a party to this Agreement (and from time to time thereafter to
ensure that the Agent has on record an effective e-mail address for such Lender)
and (ii) that any Notice may be sent to such e-mail address.
 
Section 8.03     No Waiver; Remedies.
 
No failure on the part of any Lender or the Agent to exercise, and no delay in
exercising, any right hereunder or under any other Loan Document shall operate
as a waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.
 
Section 8.04     Costs and Expenses.
 
(a)       The Company agrees to pay on demand all reasonable costs and expenses
of the Agent and the Lenders, if any (including, without limitation, reasonable
counsel fees and expenses), in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Agreement, the Notes and
the other documents to be delivered hereunder, including, without limitation,
reasonable fees and expenses of counsel for the Agent and each Lender in
connection with the enforcement of rights under this Section 8.04(a).
 
(b)       The Company agrees to indemnify and hold harmless the Agent and each
Lender and each of their Affiliates and their officers, directors, employees,
agents and advisors (each, an “Indemnified Party”) from and against any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of, or in connection with the preparation for
a defense of, any investigation, litigation or proceeding arising out of,
related to or in connection with the Notes, this Agreement, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Advances, whether or not such investigation, litigation or proceeding is
brought by any Borrower, its directors, shareholders or creditors or an
Indemnified Party or any other Person or any Indemnified Party is otherwise a
party thereto and whether or not the transactions contemplated hereby are
consummated, except to the extent such claim, damage, loss, liability or expense
is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct.  No Indemnified
 
 
38

--------------------------------------------------------------------------------

 
 
Party shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement.  No party
hereto shall have any liability to any other party hereto for any indirect,
punitive or consequential damages relating to this Agreement or any other Loan
Document or arising out of its activities in connection herewith or therewith.
 
(c)        If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by any Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Advance, as a result of a payment
or Conversion pursuant to Section 2.08(d) or (e), 2.10 or 2.12, acceleration of
the maturity of the Advances pursuant to Section 6.01 or for any other reason,
or if any Eurodollar Rate Advance is assigned on any day other than the last day
of an Interest Period therefor as a result of a request by Company pursuant to
Section 2.05 or 8.07, the Company shall, upon demand by such Lender (with a copy
of such demand to the Agent), pay to the Agent for the account of such Lender
any amounts required to compensate such Lender for any additional losses, costs
or expenses that it may reasonably incur as a result of such payment or
Conversion, including, without limitation, any loss, cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
any Lender to fund or maintain such Advance.
 
(d)           Without prejudice to the survival of any other agreement of any
Borrower hereunder, the agreements and obligations of the Company contained in
Sections 2.11, 2.14 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes and the
termination of this Agreement.
 
Section 8.05     Right of Set-off.
 
Upon (i) the occurrence and during the continuance of any Event of Default and
(ii) the making of the request or the granting of the consent specified by
Section 6.01 to authorize the Agent to declare the Advances due and payable
pursuant to the provisions of Section 6.01, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender or such Affiliate to or for
the credit or the account of any Borrower against any and all of the obligations
of such Borrower now or hereafter existing under this Agreement and the Note
held by such Lender, whether or not such Lender shall have made any demand under
this Agreement or such Note and although such obligations may be unmatured,
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Agent for further application in accordance with the provisions of Section
2.19 and, pending such payment, shall be segregated by such Defaulting Lender
from its other funds and deemed held in trust for the benefit of the Agent and
the Lenders, and (y) the Defaulting Lender shall provide promptly to the Agent a
statement describing in reasonable detail the obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.  Each Lender
agrees promptly to notify the Company after any such set-off and application,
provided that the failure to give such notice shall not affect the validity of
such set-off and application.  The rights of each Lender and its Affiliates
under this Section are in addition to other rights and remedies (including,
without limitation, other rights of set-off) that such Lender and its Affiliates
may have.
 
Section 8.06     Binding Effect.
 
This Agreement shall become effective on the Effective Date and thereafter shall
be binding upon and inure to the benefit of the Company, each Borrowing
Subsidiary (if any), the Agent and each Lender and their respective successors
and assigns, except that other than in accordance with Section 5.02(b), the
 
 
39

--------------------------------------------------------------------------------

 
 
Company shall not assign its rights and obligations hereunder or any interest
herein without the prior written consent of all of the Lenders.
 
Section 8.07     Assignments and Participations.
 
(a)           Each Lender may, upon ten days’ notice to the Agent and with the
prior consent of the Company (which consent shall not be unreasonably withheld
or delayed) and, if demanded by the Company pursuant to Section 2.05 (b),
2.05(c) or 2.06(b) upon at least 20 Business Days’ notice to such Lender and the
Agent, will assign to one or more Persons all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment, the Revolving Credit Advances owing to it and the
Revolving Credit Note or Notes held by it); provided, however, that (i) each
such assignment shall be of a constant, and not a varying, percentage of all
rights and obligations under this Agreement, (ii) except in the case of an
assignment to a Person that, immediately prior to such assignment, was a Lender
or an affiliate of a Lender, or an assignment of all of a Lender’s rights and
obligations under this Agreement, the amount of the Commitment of the assigning
Lender being assigned pursuant to each such assignment (determined as of the
date of the Assignment and Assumption with respect to such assignment) shall in
no event be less than $10,000,000, (iii) each such assignment shall be to an
Eligible Assignee, (iv) each such assignment made as a result of a demand by the
Company pursuant to this Section 8.07(a) shall be arranged by the Company after
consultation with the Agent and shall be either an assignment of all of the
rights and obligations of the assigning Lender under this Agreement or an
assignment of a portion of such rights and obligations made concurrently with
another such assignment or other such assignments that together cover all of the
rights and obligations of the assigning Lender under this Agreement, (v) no
Lender shall be obligated to make any such assignment as a result of a demand by
the Company pursuant to this Section 8.07(a) unless and until such Lender shall
have received one or more payments from either the Company or one or more
Eligible Assignees in an aggregate amount at least equal to the aggregate
outstanding principal amount of the Advances owing to such Lender, together with
accrued interest thereon to the date of payment of such principal amount and all
other amounts payable to such Lender under this Agreement, (vi) the parties to
each such assignment shall execute and deliver to the Agent, for its acceptance
and recording in the Register (as defined in clause (d) below), an Assignment
and Assumption, together with any Revolving Credit Note requested pursuant to
Section 2.13(e) subject to such assignment and a processing and recordation fee
of $3,500, and (vii) the Eligible Assignee shall complete, execute and deliver
to the Borrowers and Agent the appropriate tax form pursuant to Section
2.14.  Upon such execution, delivery, acceptance and recording, from and after
the effective date specified in each Assignment and Assumption and upon
compliance with clause (vii) of the previous sentence, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Assumption, have the rights and obligations of a Lender hereunder and (y) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Assumption,
relinquish its rights and be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto); provided that an assigning
Lender’s rights to indemnification and reimbursement pursuant to Section 8.04
and its rights and obligations under Sections 2.11 and 2.14 shall survive
assignment hereunder.
 
Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose vehicle (an “SPV”) of such
Granting Lender, identified as such in writing from time to time by the Granting
Lender to the Agent and the Company, the
 
 
40

--------------------------------------------------------------------------------

 
 
option to provide to the Borrowers all or any part of any Advance that such
Granting Lender would otherwise be obligated to make to the Borrowers pursuant
to Section 2.01, provided that (i) nothing herein shall constitute a commitment
by any SPV to make any Advance, (ii) if an SPV elects not to exercise such
option or otherwise fails to provide all or any part of such Advance, the
Granting Lender shall be obligated to make such Advance pursuant to the terms
hereof and (iii) the Borrowers may bring any proceeding against either the
Granting Lender or the SPV in order to enforce any rights of the Borrowers
hereunder.  The making of an Advance by an SPV hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Advance
were made by the Granting Lender.  Each party hereto hereby agrees that no SPV
shall be liable for any payment under this Agreement for which a Lender would
otherwise be liable, for so long as, and to the extent, the related Granting
Lender makes such payment.  In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPV, it
will not institute against, or join any other person in instituting against,
such SPV any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or similar proceedings under the laws of the United States or any
State thereof arising out of any claim against such SPV under this
Agreement.  In addition, notwithstanding anything to the contrary contained in
this Section, any SPV may with notice to, but without the prior written consent
of, the Company or the Agent and without paying any processing fee therefor,
assign all or a portion of its interests in any Advances to its Granting Lender
or to any financial institutions (consented to by the Company and the Agent)
providing liquidity and/or credit support (if any) with respect to commercial
paper issued by such SPV to fund such Advances and such SPV may disclose, on a
confidential basis, confidential information with respect to the Company and its
Subsidiaries to any rating agency, commercial paper dealer or provider of a
surety, guarantee or credit liquidity enhancement to such SPV.  This paragraph
may not be amended without the consent of any SPV at the time holding Advances
under this Agreement.
 
(b)           By executing and delivering an Assignment and Assumption, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows:  (i) other than as provided
in such Assignment and Assumption, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of, or the perfection or priority of any lien or security interest created
or purported to be created under or in connection with, this Agreement or any
other instrument or document furnished pursuant hereto; (ii) such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to the financial condition of any Borrower or the performance or
observance by any Borrower of any of its obligations under this Agreement or any
other instrument or document furnished pursuant hereto; (iii) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Assumption; (iv) such assignee will,
independently and without reliance upon the Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee confirms that it is an
Eligible Assignee; (vi) such assignee appoints and authorizes the Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under this Agreement as are delegated to the Agent by the terms hereof, together
with such powers and discretion as are reasonably incidental thereto; and (vii)
such assignee agrees that it will perform in accordance with their terms all of
the obligations that by the terms of this Agreement are
 
 
41

--------------------------------------------------------------------------------

 
 
required to be performed by it as a Lender.
 
(c)           Upon its receipt of an Assignment and Assumption executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
together with any Revolving Credit Note or Notes subject to such assignment, the
Agent shall, if such Assignment and Assumption has been completed and is in
substantially the form of Exhibit C hereto, (i) accept such Assignment and
Assumption, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Company.  The relevant Borrower, at its
own expense, shall if so requested pursuant to Section 2.13(e) execute and
deliver to the Agent in exchange for the surrendered Revolving Credit Note a new
Revolving Credit Note to the order of such Eligible Assignee in an amount equal
to the Commitment assumed by it pursuant to such Assignment and Assumption and,
if the assigning Lender has retained a Commitment hereunder, a new Revolving
Credit Note to the order of the assigning Lender in an amount equal to the
Commitment retained by it hereunder.  Such new Revolving Credit Note or Notes
shall be in an aggregate principal amount equal to the aggregate principal
amount of such surrendered Revolving Credit Note or Notes, shall be dated the
effective date of such Assignment and Assumption and shall otherwise be in
substantially the form of Exhibit A hereto.
 
(d)           The Agent acting solely for this purpose as an agent of the
relevant Borrower shall maintain at its address referred to in Section 8.02 if
such address is within the United States and, if not, at one of its offices
located within the United States a copy of each Assignment and Assumption
delivered to and accepted by it and a register for the recordation of the names
and addresses of the Lenders and, with respect to Lenders, the Commitment of,
and principal amount of the Advances owing to, each Lender from time to time
(the “Register”).  The entries in the Register shall be conclusive and binding
for all purposes, absent manifest error, and each Borrower, the Agent and the
Lenders may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement.  The Register shall be available
for inspection by the Company or any Lender, as to its Commitment, at any
reasonable time and from time to time upon reasonable prior notice.
 
(e)           Each Lender may, with the prior consent of the Company (which
consent shall not be unreasonably withheld or delayed), upon notice to the
Agent, sell participations to one or more banks or other entities in or to all
or a portion of its rights and obligations under this Agreement (including,
without limitation, all or a portion of its Commitment, the Advances owing to it
and the Note or Notes held by it); provided, however, that (i) such Lender’s
obligations under this Agreement (including, without limitation, its Commitment
hereunder) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of any such Note for all purposes of
this Agreement, (iv) the Borrowers, the Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and (v) no participant
under any such participation shall have any right to approve any amendment or
waiver of any provision of this Agreement or any Note, or any consent to any
departure by any Borrower therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Notes or
any fees or other amounts payable hereunder, in each case to the extent subject
to such participation, postpone any date fixed for any payment of principal of,
or interest on, the Notes or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation or release the Company
from its obligations hereunder, including, without limitation, its obligations
under Article IX.  Each Lender that sells a participation shall, acting solely
for this purpose as an agent of the relevant Borrower, maintain a register at
one of its offices located within the United States on which it enters the name
and address of each participant and the Commitment of, and
 
 
42

--------------------------------------------------------------------------------

 
 
principal amount of the Advances owing to, each participant from time to time
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any participant or any information relating to a
participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive and binding, absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement.
 
(f)           Any Lender may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section 8.07, disclose
to the assignee or participant or proposed assignee or participant any
information relating to any Borrower furnished to such Lender by or on behalf of
any Borrower; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Confidential Information relating to the Borrowers
received by it from such Lender.
 
(g)           Notwithstanding any other provision set forth in this Agreement,
any Lender may at any time create a security interest in all or any portion of
its rights under this Agreement (including, without limitation, the Advances
owing to it and the Note or Notes held by it) in favor of any Federal Reserve
Bank in accordance with Regulation A of the Board of Governors of the Federal
Reserve System.
 
Section 8.08     Confidentiality.
 
Neither the Agent nor any Lender shall disclose any Confidential Information to
any Person without the consent of the Company, other than (a) to the Agent’s or
such Lender’s Affiliates and their officers, directors, employees, agents and
advisors and to actual or prospective assignees and participants, and then only
on a confidential basis, (b) as required by any law, rule or regulation or
judicial process, (c) to any rating agency when required by it, provided that,
prior to any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Confidential Information relating to the Borrowers
received by it from such Lender, (d) as requested or required by any state,
federal or foreign authority or examiner regulating banks or banking and (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder.
 
In addition, the Agent may disclose to any agency or organization that assigns
standard identification numbers to loan facilities such basic information
describing the facilities provided hereunder as is necessary to assign unique
identifiers (and, if requested, supply a copy of this Agreement), it being
understood that the Person to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to make available to
the public only such information as such person normally makes available in the
course of its business of assigning identification numbers.
 
Section 8.09     Governing Law.
 
This Agreement and the other Loan Documents and any claims, controversy, dispute
or cause of action (whether in contract or tort or otherwise) based upon,
arising out of or relating to this Agreement or any other Loan Document (except,
as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby shall be governed by, and construed
in accordance with, the law of the State of New York.
 
 
43

--------------------------------------------------------------------------------

 
 
Section 8.10     Execution in Counterparts.
 
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.  Delivery of an executed counterpart of a signature page
to this Agreement by telecopier shall be effective as delivery of a manually
executed counterpart of this Agreement.
 
Section 8.11     Jurisdiction, Etc.
 
(a)        Each of the parties hereto hereby irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether in contract or in tort or
otherwise, against the Agent, any Lender or any Related Party of the foregoing
in any way relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable law, in
such federal court.  Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or in any other Loan Document shall
affect any right that any party hereto may otherwise have to bring any action or
proceeding to enforce a judgment relating to this Agreement or any other Loan
Document against any other party hereto or its properties in the courts of any
jurisdiction.
 
(b)        Each of the parties hereto irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this Section.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
 
(c)         Each party hereto irrevocably consents to service of process in the
manner provided for notices in Section 8.02.  Nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by applicable law
 
Section 8.12       WAIVER OF JURY TRIAL.
 
EACH BORROWER, THE AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
NOTES OR THE ACTIONS OF THE AGENT OR ANY LENDER IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.
 
Section 8.13       USA PATRIOT Act Notice.
 
Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies the Company that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed
 
 
44

--------------------------------------------------------------------------------

 
 
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies the Company, which information includes the
name and address of the Company and other information that will allow such
Lender or the Agent, as applicable, to identify the Company in accordance with
the Act.
 
ARTICLE IX

 
GUARANTEE
 
Section 9.01     Guarantee.
 
The Company hereby unconditionally guarantees to each Lender and the Agent and
their respective successors and assigns the prompt payment in full when due
(whether at stated maturity, by acceleration, by optional prepayment or
otherwise) of the principal of and interest on the Advances to and the Notes of
(to the extent of the principal of and interest on Advances made to) each
Borrowing Subsidiary and all other amounts whatsoever from time to time now or
hereafter owing to the Lenders or the Agent or any of them by any Borrowing
Subsidiary under this Agreement pursuant to such Borrowing Subsidiary’s
Designation Letter, in each case strictly in accordance with the terms thereof
(such obligations being herein collectively called the “Guaranteed
Obligations”).  The Company hereby further agrees that if any Borrowing
Subsidiary shall fail to pay in full when due (whether at stated maturity, by
acceleration, by mandatory prepayment or otherwise) any of the Guaranteed
Obligations, the Company will promptly pay the same, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the Guaranteed Obligations, the same will be promptly paid in
full when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.
 
Section 9.02     Obligations Unconditional.
 
(a)       The obligations of the Company under this Article IX, and the
obligations (if any) of the Company assumed pursuant to Section 2.17(b), are
unconditional irrespective of (i) the value, genuineness, legality, validity,
regularity or enforceability of any of the Guaranteed Obligations, (ii) any
modification, amendment or variation in or addition to the terms of any of the
Guaranteed Obligations or any covenants in respect thereof or any security
therefor, (iii) any extension of time for performance or waiver of performance
of any covenant of any Borrowing Subsidiary or any failure or omission to
enforce any right with regard to any of the Guaranteed Obligations, (iv) any
exchange, surrender, release of any other guaranty of or security for any of the
Guaranteed Obligations, or (v) any other circumstance whatsoever which may or
might constitute a legal or equitable discharge or defense of a surety or
guarantor, it being the intent hereof that the obligations of the Company under
this Article IX shall be absolute and unconditional under any and all
circumstances.
 
(b)       The Company hereby expressly waives diligence, presentment, demand,
protest and all notices whatsoever with regard to any of the Guaranteed
Obligations and said obligations assumed under Section 2.17(b) and any
requirement that the Agent or any Lender exhaust any right, power or remedy or
proceed against any Borrowing Subsidiary or any other Person hereunder or under
the Designation Letter of such Borrowing Subsidiary or under any Note of such
Borrowing Subsidiary or any other guarantor of or any security for any of the
Guaranteed Obligations.  The obligations of the Company under this Article IX
constitute a guarantee of payment and not of collection.
 
 
45

--------------------------------------------------------------------------------

 
 
Section 9.03      Reinstatement.
 
The guarantee in this Article IX shall be automatically reinstated if and to the
extent that for any reason any payment by or on behalf of any Borrowing
Subsidiary in respect of the Guaranteed Obligations is rescinded or must be
otherwise restored by any holder(s) of any of the Guaranteed Obligations,
whether as a result of any proceedings in bankruptcy or reorganization or
otherwise.
 
Section 9.04      Subrogation.
 
Until the termination of the Commitments and the payment in full of the
principal of and interest on the Advances and all other amounts payable to the
Agent or any Lender hereunder, the Company hereby irrevocably waives all rights
of subrogation or contribution, whether arising by operation of law (including,
without limitation, any such right arising under the Federal Bankruptcy Code) or
otherwise, by reason of any payment by it pursuant to the provisions of this
Article IX.
 
Section 9.05      Remedies.
 
The Company agrees that, as between the Company on the one hand and the Lenders
and the Agent on the other hand, the obligations of any Borrowing Subsidiary
guaranteed under this Agreement may be declared to be forthwith due and payable,
or may be deemed automatically to have been accelerated, as provided in
Article VI, for purposes of Section 9.01 hereof notwithstanding any stay,
injunction or other prohibition (whether in a bankruptcy proceeding affecting
such Borrowing Subsidiary or otherwise) preventing such declaration as against
such Borrowing Subsidiary and that, in the event of such declaration or
automatic acceleration such obligations (whether or not due and payable by such
Borrowing Subsidiary) shall forthwith become due and payable by the Company for
purposes of said Section 9.01.
 
Section 9.06      Continuing Guarantee.
 
The guarantee in this Article IX is a continuing guarantee and shall apply to
all Guaranteed Obligations whenever arising.
 


 
[Remainder of Page Intentionally Left Blank]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Credit Agreement to be duly executed and delivered as of the date first above
written.
 

 
PEPSICO, INC.
                   
By:
 /s/ Maria Teresa Hilado
   
Name:
Maria Teresa Hilado
   
Title:
Senior Vice President, Finance and Treasurer
                           
By:
 /s/ Kimberly S. Rector
   
Name:
Kimberly S. Rector
   
Title:
Vice President and Assistant Treasurer
 



 
 

--------------------------------------------------------------------------------

 
 
 
 
CITIBANK, N.A.
as Agent
          By: /s/ Shannon Sweeney     Name: Shannon Sweeney     Title: Vice
President  

 
 
Initial Lenders
     
CITIBANK, N.A.
          By: /s/ Shannon Sweeney     Name: Shannon Sweeney     Title: Vice
President  

 
 
JPMORGAN CHASE BANK, N.A.
          By: /s/ Tony Yung     Name: Tony Yung     Title: Executive Director  

 
 
BANK OF AMERICA, N.A.
          By: /s/ David L. Catherall     Name: David L. Catherall     Title:
Director  

 
 
MORGAN STANLEY BANK, N.A.
          By: /s/ Sherrese Clarke     Name: Sherrese Clarke     Title:
Authorized Signatory  

 
 
HSBC BANK USA, N.A.
          By: /s/ Thomas A. Foley     Name: Thomas A. Foley     Title:  Managing
Director  

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
UBS LOAN FINANCE LLC
          By: /s/ Irja R. Otsa     Name: Irja R. Otsa     Title: Associate
Director  

 

By: /s/ April Varner-Nanton     Name: April Varner-Nanton     Title: Director  

 
 
BNP PARIBAS
          By: /s/ Simone Vinocour     Name: Simone Vinocour     Title: Managing
Director  

 

By: /s/ Berangere Allen     Name: Berangere Allen     Title: Director  

 
 
THE ROYAL BANK OF SCOTLAND PLC
          By: /s/ Michaela V. Galluzzo     Name: Michaela V. Galluzzo     Title:
Director  

 
 
DEUTSCHE BANK AG NEW YORK BRANCH.
          By: /s/ Frederick W. Laird     Name: Frederick W. Laird     Title:
Managing Director  

 

By: /s/ Heidi Sandquist     Name: Heidi Sandquist     Title: Director  

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
BANCO BILBAO VIZCAYA ARGENTARIA, S.A.
          By:
/s/ Adriana Alaix
    Name:
Adriana Alaix
    Title:
Banker – Corporate Clients US
 

 

By:
/s/ Matias Cruces
    Name:
Matias Cruces
    Title:
Sr Banker – Corporate Clients US
 

 
 
GOLDMAN SACHS BANK USA
          By:
/s/ Mark Walton
    Name:
Mark Walton
    Title:
Authorized Signatory
 

 
 
AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED
          By:
/s/ John W. Wade
    Name:
John W. Wade
    Title:
Deputy General Manager
Head of Operations and Infrastructure

 
 
MIZUHO CORPORATE BANK (USA)
          By:
/s/ Robert Gallagher
    Name:
Robert Gallagher
    Title:
Senior Vice President
 

 
 
TORONTO DOMINION (NEW YORK) LLC
          By:
/s/ Bebi Yasin
    Name:
Bebi Yasin
    Title:
Authorized Signatory
 

 
 
THE BANK OF NEW YORK MELLON
          By:
/s/ Donald G. Cassidy, Jr.
    Name:
Donald G. Cassidy, Jr.
    Title:
Managing Director
 

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
U.S. BANK, NATIONAL ASSOCIATION
          By:
/s/ Steven L. Sawyer
    Name:
Steven L. Sawyer
    Title:
Vice President
 

 
 
PNC BANK, NATIONAL ASSOCIATION
          By:
/s/ Michael A. Richards
    Name:
Michael A. Richards
    Title:
Senior Vice President
 

 
 
THE NORTHERN TRUST COMPANY
          By:
/s/ Peter J. Hallan
    Name:
Peter J. Hallan
    Title:
Vice President

 
 
SOCIETE GENERALE
          By:
/s/ Eric Siebert
    Name:
Eric Siebert
    Title:
Managing Director
 

 
 
BARCLAYS BANK PLC
          By:
/s/ Michael Mozer
    Name:
Michael Mozer
    Title:
Vice President
 

 
 
 
 

--------------------------------------------------------------------------------

 
 


Schedule I
Commitments


Lender
Commitment
   
Citibank, N.A.
$325,000,000
JPMorgan Chase Bank, N.A.
$325,000,000
Bank of America, N.A.
$325,000,000
Morgan Stanley Bank, N.A.
$200,000,000
HSBC Bank USA, N.A.
$200,000,000
UBS Loan Finance LLC
$200,000,000
BNP Paribas
$200,000,000
The Royal Bank of Scotland plc
$200,000,000
Deutsche Bank AG New York Branch
$150,000,000
Banco Bilbao Vizcaya Argentaria, S.A.
$150,000,000
Goldman Sachs Bank USA
$150,000,000
Australia and New Zealand Banking Group Limited
$50,000,000
Mizuho Corporate Bank (USA)
$50,000,000
Toronto Dominion (New York) LLC
$50,000,000
The Bank of New York Mellon
$50,000,000
U.S. Bank, National Association
$50,000,000
PNC Bank National Association
$50,000,000
The Northern Trust Company
$50,000,000
Societe Generale
$50,000,000
Barclays Bank PLC
$50,000,000
Total:
$2,875,000,000







 
 

--------------------------------------------------------------------------------

 


Schedule II
Agent’s Address


Citibank, N.A.
1615 Brett Road, Building #3
New Castle, Delaware  19720


Attention:   Bank Loan Syndications
Telecopier No.:  (212) 994-0961
Telephone No    (302) 894-6065




 
 

--------------------------------------------------------------------------------

 


Exhibit A to
Credit Agreement


FORM OF REVOLVING CREDIT NOTE




Dated: __________, 201_


FOR VALUE RECEIVED, the undersigned, PEPSICO, INC., a North Carolina corporation
(the “Borrower”), HEREBY PROMISES TO PAY to the order of _____________________
(the “Lender”) for the account of its Applicable Lending Office on the
Termination Date (each as defined in the Credit Agreement referred to below) the
principal amount of the Revolving Credit Advances made by the Lender to the
Borrower pursuant to the Four-Year Credit Agreement dated as of June 14, 2011
among the Borrower, the Lender and certain other lenders parties thereto, and
Citibank, N.A., as Agent for the Lender and such other lenders (as amended or
modified from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined) outstanding on the Termination Date.


The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance from the date of such Revolving Credit Advance until
such principal amount is paid in full, at such interest rates, and payable at
such times, as are specified in the Credit Agreement.


Both principal and interest are payable in lawful money of the United States of
America to Citibank, N.A., as Agent, at the Agent’s Account, in same day funds
for the account of the Lender.  Each Revolving Credit Advance owing to the
Lender by the Borrower pursuant to the Credit Agreement, and all payments made
on account of principal thereof, shall be recorded by the Lender and, prior to
any transfer hereof, endorsed on the grid attached hereto which is part of this
Promissory Note.  Each such endorsement shall constitute prima facie evidence of
the accuracy of the information so endorsed.


This Promissory Note is one of the Revolving Credit Notes referred to in, and is
entitled to the benefits of, the Credit Agreement.  The Credit Agreement, among
other things, (i) provides for the making of Revolving Credit Advances by the
Lender to the Borrower from time to time in an aggregate amount not to exceed at
any time outstanding the U.S. dollar amount first above mentioned, the
indebtedness of the Borrower resulting from each such Revolving Credit Advance
being evidenced by this Promissory Note, and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments on account of principal hereof prior to the maturity
hereof upon the terms and conditions therein specified.


The Borrower hereby waives presentment, demand, protest and notice of any
kind.  No failure to exercise, and no delay in exercising, any rights hereunder
on the part of the holder hereof shall operate as a waiver of such rights.


 
 

--------------------------------------------------------------------------------

 


This Promissory Note shall be governed by, and construed in accordance with the
laws of the State of New York.



 
PEPSICO, INC.
                   
By:
     
Name:
     
Title:
             
By:
     
Name:
     
Title:
   





 
 

--------------------------------------------------------------------------------

 


ADVANCES AND PAYMENTS OF PRINCIPAL


 
 
Date
 
Amount of
Advance
Amount of
Principal Paid
Or Prepaid
 
Unpaid Principal
Balance
 
Notation
Made By
                                                                               
                                                                               
                                                                               
                                                           









 
 

--------------------------------------------------------------------------------

 


Exhibit B to
Credit Agreement


FORM OF NOTICE OF REVOLVING CREDIT BORROWING


Citibank, N.A., as Agent
for the Lenders parties
to the Credit Agreement
referred to below
_________________________
_________________________                                                                [Date]


Attention: _______________


Ladies and Gentlemen:


The undersigned, PepsiCo, Inc. (the “Company”), refers to the Four-Year Credit
Agreement, dated as of June 14, 2011 (as amended or modified from time to time,
the “Credit Agreement”; the terms defined therein being used herein as therein
defined), among the undersigned, certain Lenders parties thereto and Citibank,
N.A., as Agent for said Lenders, and hereby gives you notice, irrevocably,
pursuant to Section 2.02 of the Credit Agreement that the undersigned hereby
requests a Revolving Credit Borrowing under the Credit Agreement, and in that
connection sets forth below the information relating to such Revolving Credit
Borrowing (the “Proposed Revolving Credit Borrowing”) as required by
Section 2.02(a) of the Credit Agreement:


(i)           The Business Day of the Proposed Revolving Credit Borrowing is
______, ____.


(ii)           The Type of Advances constituting the Proposed Revolving Credit
Borrowing is [Base Rate Advances] [Eurodollar Rate Advances].


(iii)           The aggregate amount of the Proposed Revolving Credit Borrowing
is $________.


(iv)           The identity of the Borrower for the Proposed Revolving Credit
Borrowing is ______________, a ______________ corporation.


[(v)           The initial Interest Period for each Eurodollar Rate Advance made
as part of the Proposed Revolving Credit Borrowing is ____ month[s].]


The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Revolving Credit
Borrowing:


(a)           the representations and warranties contained in Section 4.01 of
the Credit Agreement (except the representations set forth in the last sentence
of subsection (e) thereof and in subsection (f) thereof (other than clause (ii)
thereof)) are correct, before and after giving effect
 
 
 

--------------------------------------------------------------------------------

 
 
to the Proposed Revolving Credit Borrowing and to the application of the
proceeds therefrom, as though made on and as of such date;


(b)           no event has occurred and is continuing, or would result from such
Proposed Revolving Credit Borrowing or from the application of the proceeds
therefrom, that constitutes a Default; and


(c)           the aggregate amount of the Proposed Revolving Credit Borrowing
and all other Borrowings to be made on the same day under the Credit Agreement
is within the aggregate amount of the unused Commitments of the Lenders.







 
Very truly yours,
 
PEPSICO, INC.
                   
By:
     
Name:
     
Title:
             
By:
     
Name:
     
Title:
   





 
 

--------------------------------------------------------------------------------

 




Exhibit C to
Credit Agreement


FORM OF ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations as
a Lender under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
the Assignor under the respective facilities identified below and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.


1.
Assignor:
______________________________
     
2.
Assignee:
______________________________ [and is an Affiliate/ of [identify Lender]
     
3.
Company:
PepsiCo, Inc.
     
4.
Agent: Citibank, N.A., as the administrative agent under the Credit Agreement.
     

5.
Credit Agreement:
Four-Year Credit Agreement, dated as of June 14, 2011, among PepsiCo, Inc. (the
“Company”), the Lenders party thereto and Citibank, N.A., as Agent.

 
 
 
 

--------------------------------------------------------------------------------

 

 
6.           Assigned Interest:


Facility Assigned
Aggregate
Amount of
Commitment/
Advances
for all Lenders*
Amount of
Commitment/
Advances
Assigned*
Percentage
Assigned of
Commitment/
Advances1
       
Revolving Credit
$________________
$________________
______________%

 
 [7.           Trade Date:                      __________________]2
 
Effective Date: __________________, 20__ [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
 


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR
 
[NAME OF ASSIGNOR]
       
By:
 
   
Title:
       
ASSIGNEE
 
[NAME OF ASSIGNEE]
       
By:
 
   
Title:
 








--------------------------------------------------------------------------------

*Amount to be adjusted to take into account any payments or prepayments made
between the Trade Date and the Effective Date.
1 Set forth, to at least 9 decimals, as a percentage of the Commitment/Advances
of all Lenders thereunder. 
2 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
 
 
 

--------------------------------------------------------------------------------

 
Consented to and Accepted:


CITIBANK, N.A., as
  Administrative Agent
   
By:
 
 
Title:
   
Consented to:
   
PEPSICO, INC.
 
By:    
Title:



 

 
 

--------------------------------------------------------------------------------

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.           Representations and Warranties.


1.1.         Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Company, any of its Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2.         Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iv)
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered or deemed delivered pursuant to Section
5.01(d) thereof, as applicable, and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Agent or any other Lender, and (v) if it is a Lender that is not
a “United States person” within the meaning of Section 7701(a)(30) of the
Internal Revenue Code (a “Foreign Lender”), attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.


2.         Payments.  From and after the Effective Date, the Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the
 
 
 

--------------------------------------------------------------------------------

 
 
Effective Date.  The Assignor and the Assignee shall make all appropriate
adjustments in payments by the Agent for periods prior to the Effective Date or
with respect to the making of this assignment directly between themselves.


3.         General Provisions.  This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the laws of the State of New York.


 
 

--------------------------------------------------------------------------------

 




Exhibit D to
Credit Agreement


FORM OF DESIGNATION LETTER


__________, 20__


To Citibank, N.A.,
  as Agent


Attention:


Ladies and Gentlemen:


We make reference to the Four-Year Credit Agreement (as amended or modified from
time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined) dated as of June 14, 2011 among PepsiCo, Inc., (the
“Company”), Citibank, N.A., as Agent (the “Agent”), and the banks party thereto
(the “Initial Lenders”).


The Company hereby designates [_______________] (the “Borrowing Subsidiary”), a
Subsidiary of the Company and a corporation duly incorporated under the laws of
[_______________], as a Borrower in accordance with Section 2.17 of the Credit
Agreement until such designation is terminated in accordance with said Section
2.17.


The Borrowing Subsidiary hereby accepts the above designation and hereby
expressly and unconditionally accepts the obligations of a Borrower under the
Credit Agreement, adheres to the Credit Agreement and agrees and confirms that,
upon your execution and return to the Company of the enclosed copy of this
letter, such Borrowing Subsidiary shall be a Borrower for purposes of the Credit
Agreement and agrees to be bound by and perform and comply with the terms and
provisions of the Credit Agreement applicable to it as if it had originally
executed the Credit Agreement as a Borrower.  The Borrowing Subsidiary hereby
authorizes and empowers the Company to act as its representative and
attorney-in-fact for the purposes of signing documents and giving and receiving
notices (including notices of Borrowing under the Credit Agreement) and other
communications in connection with the Credit Agreement and the transactions
contemplated thereby and for the purposes of modifying or amending any provision
of the Credit Agreement and further agrees that the Agent and each Lender may
conclusively rely on the foregoing authorization.


The Company hereby represents and warrants to the Agent and each Lender that,
before and after giving effect to this Designation Letter, (i) the
representations and warranties set forth in Section 4.01 of the Credit Agreement
(except the representations set forth in the last sentence of subsection (e)
thereof and in subsection (f) thereof (other than clause (ii) thereof)) are true
and correct on the Effective Date as if made on and as of the date hereof and
(ii) no Default has occurred and is continuing.  The Borrowing Subsidiary
represents and warrants that each of the representations and warranties set
forth in Section 4.01(a) (as if the reference therein to North
 
 
 

--------------------------------------------------------------------------------

 
 
Carolina were a reference to its jurisdiction of organization), (b), (c) and (d)
of the Credit Agreement are true as if each reference therein to the Company
were a reference to the Borrowing Subsidiary and as if each reference therein to
the Loan Documents were a reference to this Designation Letter and the Note, if
any, executed by the Borrowing Subsidiary in connection herewith.


The Borrowing Subsidiary is hereby aware that this Designation Letter, the
Credit Agreement and the Notes, if any, shall be governed by, and construed in
accordance with, the laws of the State of New York.  The Borrowing Subsidiary
hereby submits to the nonexclusive jurisdiction of the United States District
Court for the Southern District of New York and of any New York state court
sitting in New York City for the purposes of all legal proceedings arising out
of or relating to this Designation Letter, the Credit Agreement or the
transactions contemplated thereby.  The Borrowing Subsidiary irrevocably waives,
to the fullest extent permitted by law, any objection which it may now or
hereafter have to the laying of the venue of any such proceeding brought in such
a court and any claim that any such proceeding brought in such a court has been
brought in an inconvenient forum.  The Borrowing Subsidiary further agrees that
service of process in any such action or proceeding brought in New York may be
made upon it by service upon the Borrower at the “Address for Notices” specified
below its name on the signature page to this Designation Letter.


Without limiting the foregoing, the Borrowing Subsidiary joins in the
submission, agreements, waivers and consents in Section 8.11 and 8.12 of the
Credit Agreement.


PEPSICO, INC.
       
By
   
Name:
   
Title:
         
PEPSICO, INC.
       
By
   
Name:
   
Title:
         
[NAME OF BORROWING SUBSIDIARY]
       
By
   
Name:
   
Title:
           
 
 
 
Address for Notices:
 



 


ACCEPTED


CITIBANK, N.A.,
  as Agent
 
By
 
 
Title:

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit E to
Credit Agreement


FORM OF TERMINATION LETTER




To Citibank, N.A.,
  as Agent


Attention:


Ladies and Gentlemen:


We make reference to the Four-Year Credit Agreement (as amended or modified from
time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined) dated as of June 14, 2011 by and among PepsiCo, Inc.
(the “Company”), Citibank, N.A., as Agent, and the banks party thereto.


The Company hereby terminates the status as a Borrowing Subsidiary of
[______________], a corporation incorporated under the laws of
[_______________], in accordance with Section 2.17 of the Credit Agreement,
effective as of the date of receipt of this notice by the Agent.  The
undersigned hereby represents and warrants that all principal of and interest on
any Advance of the above-referenced Borrowing Subsidiary and all other amounts
payable by such Borrowing Subsidiary pursuant to the Credit Agreement have been
paid in full on or prior to the date hereof.  Notwithstanding the foregoing,
this Termination Letter shall not affect any obligation which by the terms of
the Credit Agreement survives termination thereof.



 
PEPSICO, INC.
                   
By:
     
Name:
     
Title:
           





 
 

--------------------------------------------------------------------------------

 
 